OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 235 W. Galena Street, Milwaukee, WI 53212 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:June 30 Date of reporting period:July 31, 2013 (Fund’s inception date) - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Vote Summary Report Reporting Period: 07/31/2013 to 06/30/2014 Location(s): All Locations Institution Account(s): Segall Bryant & Hamill All Cap Mutual Fund Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Perrigo Company PRGO 11/18/2013 USA G97822103 Special 10/15/2013 0 1 Approve Merger Agreement Mgmt For For Do Not Vote Perrigo Company PRGO 11/18/2013 USA G97822103 Special 10/15/2013 0 2 Approve Creation of Distributable Reserves Mgmt For For Do Not Vote Perrigo Company PRGO 11/18/2013 USA G97822103 Special 10/15/2013 0 3 Advisory Vote on Golden Parachutes Mgmt For For Do Not Vote Perrigo Company PRGO 11/18/2013 USA G97822103 Special 10/15/2013 0 4 Amend Executive Incentive Bonus Plan Mgmt For For Do Not Vote Perrigo Company PRGO 11/18/2013 USA G97822103 Special 10/15/2013 0 5 Amend Omnibus Stock Plan Mgmt For For Do Not Vote Perrigo Company PRGO 11/18/2013 USA G97822103 Special 10/15/2013 0 6 Adjourn Meeting Mgmt For For Do Not Vote Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Aspen Technology, Inc. AZPN 12/05/2013 USA Annual 10/14/2013 0 Elect Director Robert M. Whelan, Jr. Mgmt For For Do Not Vote Aspen Technology, Inc. AZPN 12/05/2013 USA Annual 10/14/2013 0 Elect Director Donald P. Casey Mgmt For For Do Not Vote Aspen Technology, Inc. AZPN 12/05/2013 USA Annual 10/14/2013 0 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Do Not Vote Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Pall Corporation PLL 12/11/2013 USA Annual 10/14/2013 0 Elect Director Amy E. Alving Mgmt For For Do Not Vote Pall Corporation PLL 12/11/2013 USA Annual 10/14/2013 0 Elect Director Robert B. Coutts Mgmt For For Do Not Vote Pall Corporation PLL 12/11/2013 USA Annual 10/14/2013 0 Elect Director Mark E. Goldstein Mgmt For For Do Not Vote Pall Corporation PLL 12/11/2013 USA Annual 10/14/2013 0 Elect Director Cheryl W. Grise Mgmt For For Do Not Vote Pall Corporation PLL 12/11/2013 USA Annual 10/14/2013 0 Elect Director Ronald L. Hoffman Mgmt For For Do Not Vote Pall Corporation PLL 12/11/2013 USA Annual 10/14/2013 0 Elect Director Lawrence D. Kingsley Mgmt For For Do Not Vote Pall Corporation PLL 12/11/2013 USA Annual 10/14/2013 0 Elect Director Dennis N. Longstreet Mgmt For For Do Not Vote Pall Corporation PLL 12/11/2013 USA Annual 10/14/2013 0 Elect Director B. Craig Owens Mgmt For For Do Not Vote Pall Corporation PLL 12/11/2013 USA Annual 10/14/2013 0 Elect Director Katharine L. Plourde Mgmt For For Do Not Vote Pall Corporation PLL 12/11/2013 USA Annual 10/14/2013 0 Elect Director Edward Travaglianti Mgmt For For Do Not Vote Pall Corporation PLL 12/11/2013 USA Annual 10/14/2013 0 Elect Director Bret W. Wise Mgmt For For Do Not Vote Pall Corporation PLL 12/11/2013 USA Annual 10/14/2013 0 2 Ratify Auditors Mgmt For For Do Not Vote Pall Corporation PLL 12/11/2013 USA Annual 10/14/2013 0 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Do Not Vote Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction AutoZone, Inc. AZO 12/18/2013 USA Annual 10/21/2013 0 Elect Director Douglas H. Brooks Mgmt For For Do Not Vote AutoZone, Inc. AZO 12/18/2013 USA Annual 10/21/2013 0 Elect Director Linda A. Goodspeed Mgmt For For Do Not Vote AutoZone, Inc. AZO 12/18/2013 USA Annual 10/21/2013 0 Elect Director Sue E. Gove Mgmt For For Do Not Vote AutoZone, Inc. AZO 12/18/2013 USA Annual 10/21/2013 0 Elect Director Earl G. Graves, Jr. Mgmt For For Do Not Vote AutoZone, Inc. AZO 12/18/2013 USA Annual 10/21/2013 0 Elect Director Enderson Guimaraes Mgmt For For Do Not Vote AutoZone, Inc. AZO 12/18/2013 USA Annual 10/21/2013 0 Elect Director J. R. Hyde, III Mgmt For For Do Not Vote AutoZone, Inc. AZO 12/18/2013 USA Annual 10/21/2013 0 Elect Director D. Bryan Jordan Mgmt For For Do Not Vote AutoZone, Inc. AZO 12/18/2013 USA Annual 10/21/2013 0 Elect Director W. Andrew McKenna Mgmt For For Do Not Vote AutoZone, Inc. AZO 12/18/2013 USA Annual 10/21/2013 0 Elect Director George R. Mrkonic, Jr. Mgmt For For Do Not Vote AutoZone, Inc. AZO 12/18/2013 USA Annual 10/21/2013 0 Elect Director Luis P. Nieto Mgmt For For Do Not Vote AutoZone, Inc. AZO 12/18/2013 USA Annual 10/21/2013 0 Elect Director William C. Rhodes, III Mgmt For For Do Not Vote AutoZone, Inc. AZO 12/18/2013 USA Annual 10/21/2013 0 2 Ratify Auditors Mgmt For For Do Not Vote AutoZone, Inc. AZO 12/18/2013 USA Annual 10/21/2013 0 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Do Not Vote Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Energizer Holdings, Inc. ENR 01/27/2014 USA 29266R108 Annual 11/22/2013 0 Elect Director James C. Johnson Mgmt For For Do Not Vote Energizer Holdings, Inc. ENR 01/27/2014 USA 29266R108 Annual 11/22/2013 0 Elect Director Ward M. Klein Mgmt For For Do Not Vote Energizer Holdings, Inc. ENR 01/27/2014 USA 29266R108 Annual 11/22/2013 0 Elect Director W. Patrick McGinnis Mgmt For For Do Not Vote Energizer Holdings, Inc. ENR 01/27/2014 USA 29266R108 Annual 11/22/2013 0 Elect Director John R. Roberts Mgmt For For Do Not Vote Energizer Holdings, Inc. ENR 01/27/2014 USA 29266R108 Annual 11/22/2013 0 2 Ratify Auditors Mgmt For For Do Not Vote Energizer Holdings, Inc. ENR 01/27/2014 USA 29266R108 Annual 11/22/2013 0 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Do Not Vote Energizer Holdings, Inc. ENR 01/27/2014 USA 29266R108 Annual 11/22/2013 0 4 Declassify the Board of Directors Mgmt For For Do Not Vote Energizer Holdings, Inc. ENR 01/27/2014 USA 29266R108 Annual 11/22/2013 0 5 Amend Omnibus Stock Plan Mgmt For For Do Not Vote Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Visa Inc. V 01/29/2014 USA 92826C839 Annual 12/03/2013 0 1a Elect Director Mary B. Cranston Mgmt For For Do Not Vote Visa Inc. V 01/29/2014 USA 92826C839 Annual 12/03/2013 0 1b Elect Director Francisco Javier Fernandez-Carbajal Mgmt For For Do Not Vote Visa Inc. V 01/29/2014 USA 92826C839 Annual 12/03/2013 0 1c Elect Director Alfred F. Kelly, Jr. Mgmt For For Do Not Vote Visa Inc. V 01/29/2014 USA 92826C839 Annual 12/03/2013 0 1d Elect Director Robert W. Matschullat Mgmt For For Do Not Vote Visa Inc. V 01/29/2014 USA 92826C839 Annual 12/03/2013 0 1e Elect Director Cathy E. Minehan Mgmt For For Do Not Vote Visa Inc. V 01/29/2014 USA 92826C839 Annual 12/03/2013 0 1f Elect Director Suzanne Nora Johnson Mgmt For For Do Not Vote Visa Inc. V 01/29/2014 USA 92826C839 Annual 12/03/2013 0 1g Elect Director David J. Pang Mgmt For For Do Not Vote Visa Inc. V 01/29/2014 USA 92826C839 Annual 12/03/2013 0 1h Elect Director Charles W. Scharf Mgmt For For Do Not Vote Visa Inc. V 01/29/2014 USA 92826C839 Annual 12/03/2013 0 1i Elect Director William S. Shanahan Mgmt For For Do Not Vote Visa Inc. V 01/29/2014 USA 92826C839 Annual 12/03/2013 0 1j Elect Director John A. C. Swainson Mgmt For For Do Not Vote Visa Inc. V 01/29/2014 USA 92826C839 Annual 12/03/2013 0 1k Elect Director Maynard G. Webb, Jr. Mgmt For For Do Not Vote Visa Inc. V 01/29/2014 USA 92826C839 Annual 12/03/2013 0 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Do Not Vote Visa Inc. V 01/29/2014 USA 92826C839 Annual 12/03/2013 0 3 Ratify Auditors Mgmt For For Do Not Vote Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Umpqua Holdings Corporation UMPQ 02/25/2014 USA Special 01/15/2014 1 Approve Acquisition Mgmt For For For Umpqua Holdings Corporation UMPQ 02/25/2014 USA Special 01/15/2014 2 Increase Authorized Common Stock Mgmt For For For Umpqua Holdings Corporation UMPQ 02/25/2014 USA Special 01/15/2014 3 Adjourn Meeting Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Agilent Technologies, Inc. A 03/19/2014 USA 00846U101 Annual 01/21/2014 Elect Director Heidi Fields Mgmt For For For Agilent Technologies, Inc. A 03/19/2014 USA 00846U101 Annual 01/21/2014 Elect Director A. Barry Rand Mgmt For For For Agilent Technologies, Inc. A 03/19/2014 USA 00846U101 Annual 01/21/2014 2 Ratify Auditors Mgmt For For For Agilent Technologies, Inc. A 03/19/2014 USA 00846U101 Annual 01/21/2014 3 Amend Omnibus Stock Plan Mgmt For For For Agilent Technologies, Inc. A 03/19/2014 USA 00846U101 Annual 01/21/2014 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction IHS Inc. IHS 04/09/2014 USA Annual 02/18/2014 Elect Director Brian H. Hall Mgmt For For For IHS Inc. IHS 04/09/2014 USA Annual 02/18/2014 Elect Director Balakrishnan S. Iyer Mgmt For For For IHS Inc. IHS 04/09/2014 USA Annual 02/18/2014 Elect Director Jerre L. Stead Mgmt For For For IHS Inc. IHS 04/09/2014 USA Annual 02/18/2014 2 Ratify Auditors Mgmt For For For IHS Inc. IHS 04/09/2014 USA Annual 02/18/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Schlumberger Limited SLB 04/09/2014 Curacao Annual 02/19/2014 1a Elect Director Peter L.S. Currie Mgmt For For For Schlumberger Limited SLB 04/09/2014 Curacao Annual 02/19/2014 1b Elect Director Tony Isaac Mgmt For For For Schlumberger Limited SLB 04/09/2014 Curacao Annual 02/19/2014 1c Elect Director K. Vaman Kamath Mgmt For For For Schlumberger Limited SLB 04/09/2014 Curacao Annual 02/19/2014 1d Elect Director Maureen Kempston Darkes Mgmt For For For Schlumberger Limited SLB 04/09/2014 Curacao Annual 02/19/2014 1e Elect Director Paal Kibsgaard Mgmt For For For Schlumberger Limited SLB 04/09/2014 Curacao Annual 02/19/2014 1f Elect Director Nikolay Kudryavtsev Mgmt For For For Schlumberger Limited SLB 04/09/2014 Curacao Annual 02/19/2014 1g Elect Director Michael E. Marks Mgmt For For For Schlumberger Limited SLB 04/09/2014 Curacao Annual 02/19/2014 1h Elect Director Lubna S. Olayan Mgmt For For For Schlumberger Limited SLB 04/09/2014 Curacao Annual 02/19/2014 1i Elect Director Leo Rafael Reif Mgmt For For For Schlumberger Limited SLB 04/09/2014 Curacao Annual 02/19/2014 1j Elect Director Tore I. Sandvold Mgmt For For For Schlumberger Limited SLB 04/09/2014 Curacao Annual 02/19/2014 1k Elect Director Henri Seydoux Mgmt For For For Schlumberger Limited SLB 04/09/2014 Curacao Annual 02/19/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Schlumberger Limited SLB 04/09/2014 Curacao Annual 02/19/2014 3 Adopt and Approve Financials and Dividends Mgmt For For For Schlumberger Limited SLB 04/09/2014 Curacao Annual 02/19/2014 4 Ratify PricewaterhouseCoopers LLP as Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 Meeting for ADR Holders Mgmt Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 Accept Financial Statements and Statutory Reports Mgmt For For For Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 Approve Remuneration Report (Non-Binding) Mgmt For For For Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 2 Approve Discharge of Board and Senior Management Mgmt For For For Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 3 Approve Allocation of Income and Dividends of CHF 2.15 per Share Mgmt For For For Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 4 Amend Articles Re: Ordinance Against Excessive Remuneration at Listed Companies Mgmt For For For Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 5.1a Reelect Peter Brabeck-Letmathe as Director Mgmt For For For Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 5.1b Reelect Paul Bulcke as Director Mgmt For For For Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 5.1c Reelect Andreas Koopmann as Director Mgmt For For For Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 5.1d Reelect Rolf Haenggi as Director Mgmt For For For Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 5.1e Reelect Beat Hess as Director Mgmt For For For Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 5.1f Reelect Daniel Borel as Director Mgmt For For For Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 5.1g Reelect Steven Hoch as Director Mgmt For For For Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 5.1h Reelect Naina Lal Kidwai as Director Mgmt For For For Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 5.1i Reelect Titia de Lange as Director Mgmt For For For Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 5.1j Reelect Jean-Pierre Roth as Director Mgmt For For For Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 5.1k Reelect Ann Veneman as Director Mgmt For For For Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 5.1l Reelect Henri de Castries as Director Mgmt For For For Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 5.1m Reelect Eva Cheng as Director Mgmt For For For Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 Elect Peter Brabeck-Letmathe as Board Chairman Mgmt For For For Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 Appoint Beat Hess as Member of the Compensation Committee Mgmt For For For Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 Appoint Daniel Borel as Member of the Compensation Committee Mgmt For For For Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 Appoint Andreas Koopmann as Member of the Compensation Committee Mgmt For For For Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 Appoint Jean-Pierre Roth as Member of the Compensation Committee Mgmt For For For Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 Ratify KMPG SA as Auditors Mgmt For For For Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 Designate Hartmann Dreyer as Independent Proxy Mgmt For For For Nestle SA NESN 04/10/2014 Switzerland H57312649 Annual 03/03/2014 6 Additional And/or Counter-proposals Presented At The Meeting Mgmt None Against Against Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Umpqua Holdings Corporation UMPQ 04/15/2014 USA Annual 02/07/2014 Elect Director Raymond P. Davis Mgmt For For For Umpqua Holdings Corporation UMPQ 04/15/2014 USA Annual 02/07/2014 Elect Director Peggy Y. Fowler Mgmt For For For Umpqua Holdings Corporation UMPQ 04/15/2014 USA Annual 02/07/2014 Elect Director Stephen M. Gambee Mgmt For For For Umpqua Holdings Corporation UMPQ 04/15/2014 USA Annual 02/07/2014 Elect Director James S. Greene Mgmt For For For Umpqua Holdings Corporation UMPQ 04/15/2014 USA Annual 02/07/2014 Elect Director Luis F. Machuca Mgmt For For For Umpqua Holdings Corporation UMPQ 04/15/2014 USA Annual 02/07/2014 Elect Director Laureen E. Seeger Mgmt For For For Umpqua Holdings Corporation UMPQ 04/15/2014 USA Annual 02/07/2014 Elect Director Dudley R. Slater Mgmt For For For Umpqua Holdings Corporation UMPQ 04/15/2014 USA Annual 02/07/2014 Elect Director Susan F. Stevens Mgmt For For For Umpqua Holdings Corporation UMPQ 04/15/2014 USA Annual 02/07/2014 Elect Director Hilliard C. Terry, III Mgmt For For For Umpqua Holdings Corporation UMPQ 04/15/2014 USA Annual 02/07/2014 Elect Director Bryan L. Timm Mgmt For For For Umpqua Holdings Corporation UMPQ 04/15/2014 USA Annual 02/07/2014 2 Ratify Auditors Mgmt For For For Umpqua Holdings Corporation UMPQ 04/15/2014 USA Annual 02/07/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction LyondellBasell Industries NV LYB 04/16/2014 Netherlands N53745100 Annual 03/19/2014 1a Elect Jagjeet S. Bindra to Supervisory Board Mgmt For For For LyondellBasell Industries NV LYB 04/16/2014 Netherlands N53745100 Annual 03/19/2014 1b Elect Milton Carroll to Supervisory Board Mgmt For For For LyondellBasell Industries NV LYB 04/16/2014 Netherlands N53745100 Annual 03/19/2014 1c Elect Claire S. Farley to Supervisory Board Mgmt For For For LyondellBasell Industries NV LYB 04/16/2014 Netherlands N53745100 Annual 03/19/2014 1d Elect Rudy van der Meer to Supervisory Board Mgmt For For For LyondellBasell Industries NV LYB 04/16/2014 Netherlands N53745100 Annual 03/19/2014 1e Elect Isabella D. Goren to Supervisory Board Mgmt For For For LyondellBasell Industries NV LYB 04/16/2014 Netherlands N53745100 Annual 03/19/2014 1f Elect Nance K. Dicciani to Supervisory Board Mgmt For For For LyondellBasell Industries NV LYB 04/16/2014 Netherlands N53745100 Annual 03/19/2014 2a Elect Karyn F. Ovelmen to Management Board Mgmt For For For LyondellBasell Industries NV LYB 04/16/2014 Netherlands N53745100 Annual 03/19/2014 2b Elect Craig B. Glidden to Management Board Mgmt For For For LyondellBasell Industries NV LYB 04/16/2014 Netherlands N53745100 Annual 03/19/2014 2c Elect Bhavesh V. Patel to Management Board Mgmt For For For LyondellBasell Industries NV LYB 04/16/2014 Netherlands N53745100 Annual 03/19/2014 2d Elect Patrick D. Quarles to Management Board Mgmt For For For LyondellBasell Industries NV LYB 04/16/2014 Netherlands N53745100 Annual 03/19/2014 2e Elect Timothy D. Roberts to Management Board Mgmt For For For LyondellBasell Industries NV LYB 04/16/2014 Netherlands N53745100 Annual 03/19/2014 3 Adopt Financial Statements and Statutory Reports Mgmt For For For LyondellBasell Industries NV LYB 04/16/2014 Netherlands N53745100 Annual 03/19/2014 4 Approve Discharge of Management Board Mgmt For For For LyondellBasell Industries NV LYB 04/16/2014 Netherlands N53745100 Annual 03/19/2014 5 Approve Discharge of Supervisory Board Mgmt For For For LyondellBasell Industries NV LYB 04/16/2014 Netherlands N53745100 Annual 03/19/2014 6 Ratify PricewaterhouseCoopers LLP as Auditors Mgmt For For For LyondellBasell Industries NV LYB 04/16/2014 Netherlands N53745100 Annual 03/19/2014 7 Ratify PricewaterhouseCoopers Accountants N.V. as Auditors Mgmt For For For LyondellBasell Industries NV LYB 04/16/2014 Netherlands N53745100 Annual 03/19/2014 8 Approve Dividends of USD 2.20 Per Share Mgmt For For For LyondellBasell Industries NV LYB 04/16/2014 Netherlands N53745100 Annual 03/19/2014 9 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For LyondellBasell Industries NV LYB 04/16/2014 Netherlands N53745100 Annual 03/19/2014 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For For LyondellBasell Industries NV LYB 04/16/2014 Netherlands N53745100 Annual 03/19/2014 11 Approve Cancellation of up to 10 Percent of Issued Share Capital in Treasury Account Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Fastenal Company FAST 04/22/2014 USA Annual 02/21/2014 1a Elect Director Willard D. Oberton Mgmt For For For Fastenal Company FAST 04/22/2014 USA Annual 02/21/2014 1b Elect Director Michael M. Gostomski Mgmt For For For Fastenal Company FAST 04/22/2014 USA Annual 02/21/2014 1c Elect Director Michael J. Dolan Mgmt For For For Fastenal Company FAST 04/22/2014 USA Annual 02/21/2014 1d Elect Director Reyne K. Wisecup Mgmt For For For Fastenal Company FAST 04/22/2014 USA Annual 02/21/2014 1e Elect Director Hugh L. Miller Mgmt For For For Fastenal Company FAST 04/22/2014 USA Annual 02/21/2014 1f Elect Director Michael J. Ancius Mgmt For For For Fastenal Company FAST 04/22/2014 USA Annual 02/21/2014 1g Elect Director Scott A. Satterlee Mgmt For For For Fastenal Company FAST 04/22/2014 USA Annual 02/21/2014 1h Elect Director Rita J. Heise Mgmt For For For Fastenal Company FAST 04/22/2014 USA Annual 02/21/2014 1i Elect Director Darren R. Jackson Mgmt For For For Fastenal Company FAST 04/22/2014 USA Annual 02/21/2014 2 Ratify Auditors Mgmt For For For Fastenal Company FAST 04/22/2014 USA Annual 02/21/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction VF Corporation VFC 04/22/2014 USA Annual 03/03/2014 Elect Director Richard T. Carucci Mgmt For For For VF Corporation VFC 04/22/2014 USA Annual 03/03/2014 Elect Director Juliana L. Chugg Mgmt For For For VF Corporation VFC 04/22/2014 USA Annual 03/03/2014 Elect Director Juan Ernesto de Bedout Mgmt For For For VF Corporation VFC 04/22/2014 USA Annual 03/03/2014 Elect Director Ursula O. Fairbairn Mgmt For For For VF Corporation VFC 04/22/2014 USA Annual 03/03/2014 Elect Director George Fellows Mgmt For For For VF Corporation VFC 04/22/2014 USA Annual 03/03/2014 Elect Director Clarence Otis, Jr. Mgmt For For For VF Corporation VFC 04/22/2014 USA Annual 03/03/2014 Elect Director Matthew J. Shattock Mgmt For For For VF Corporation VFC 04/22/2014 USA Annual 03/03/2014 Elect Director Eric C. Wiseman Mgmt For For For VF Corporation VFC 04/22/2014 USA Annual 03/03/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For VF Corporation VFC 04/22/2014 USA Annual 03/03/2014 3 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Pfizer Inc. PFE 04/24/2014 USA Annual 02/26/2014 Elect Director Dennis A. Ausiello Mgmt For For For Pfizer Inc. PFE 04/24/2014 USA Annual 02/26/2014 Elect Director W. Don Cornwell Mgmt For For For Pfizer Inc. PFE 04/24/2014 USA Annual 02/26/2014 Elect Director Frances D. Fergusson Mgmt For For For Pfizer Inc. PFE 04/24/2014 USA Annual 02/26/2014 Elect Director Helen H. Hobbs Mgmt For For For Pfizer Inc. PFE 04/24/2014 USA Annual 02/26/2014 Elect Director Constance J. Horner Mgmt For For For Pfizer Inc. PFE 04/24/2014 USA Annual 02/26/2014 Elect Director James M. Kilts Mgmt For For For Pfizer Inc. PFE 04/24/2014 USA Annual 02/26/2014 Elect Director George A. Lorch Mgmt For For For Pfizer Inc. PFE 04/24/2014 USA Annual 02/26/2014 Elect Director Shantanu Narayen Mgmt For For For Pfizer Inc. PFE 04/24/2014 USA Annual 02/26/2014 Elect Director Suzanne Nora Johnson Mgmt For For For Pfizer Inc. PFE 04/24/2014 USA Annual 02/26/2014 Elect Director Ian C. Read Mgmt For For For Pfizer Inc. PFE 04/24/2014 USA Annual 02/26/2014 Elect Director Stephen W. Sanger Mgmt For For For Pfizer Inc. PFE 04/24/2014 USA Annual 02/26/2014 Elect Director Marc Tessier-Lavigne Mgmt For For For Pfizer Inc. PFE 04/24/2014 USA Annual 02/26/2014 2 Ratify Auditors Mgmt For For For Pfizer Inc. PFE 04/24/2014 USA Annual 02/26/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Pfizer Inc. PFE 04/24/2014 USA Annual 02/26/2014 4 Approve Omnibus Stock Plan Mgmt For For For Pfizer Inc. PFE 04/24/2014 USA Annual 02/26/2014 5 Require Shareholder Vote to Approve Political Contributions Policy SH Against Against Against Pfizer Inc. PFE 04/24/2014 USA Annual 02/26/2014 6 Review and Assess Membership of Lobbying Organizations SH Against Against Against Pfizer Inc. PFE 04/24/2014 USA Annual 02/26/2014 7 Provide Right to Act by Written Consent SH Against For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction TreeHouse Foods, Inc. THS 04/24/2014 USA 89469A104 Annual 02/28/2014 Elect Director Dennis F. O'Brien Mgmt For For For TreeHouse Foods, Inc. THS 04/24/2014 USA 89469A104 Annual 02/28/2014 Elect Director Sam K. Reed Mgmt For For For TreeHouse Foods, Inc. THS 04/24/2014 USA 89469A104 Annual 02/28/2014 Elect Director Ann M. Sardini Mgmt For For For TreeHouse Foods, Inc. THS 04/24/2014 USA 89469A104 Annual 02/28/2014 2 Ratify Auditors Mgmt For For For TreeHouse Foods, Inc. THS 04/24/2014 USA 89469A104 Annual 02/28/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Honeywell International Inc. HON 04/28/2014 USA Annual 02/28/2014 1A Elect Director Gordon M. Bethune Mgmt For For For Honeywell International Inc. HON 04/28/2014 USA Annual 02/28/2014 1B Elect Director Kevin Burke Mgmt For For For Honeywell International Inc. HON 04/28/2014 USA Annual 02/28/2014 1C Elect Director Jaime Chico Pardo Mgmt For For For Honeywell International Inc. HON 04/28/2014 USA Annual 02/28/2014 1D Elect Director David M. Cote Mgmt For For For Honeywell International Inc. HON 04/28/2014 USA Annual 02/28/2014 1E Elect Director D. Scott Davis Mgmt For For For Honeywell International Inc. HON 04/28/2014 USA Annual 02/28/2014 1F Elect Director Linnet F. Deily Mgmt For For For Honeywell International Inc. HON 04/28/2014 USA Annual 02/28/2014 1G Elect Director Judd Gregg Mgmt For For For Honeywell International Inc. HON 04/28/2014 USA Annual 02/28/2014 1H Elect Director Clive Hollick Mgmt For For For Honeywell International Inc. HON 04/28/2014 USA Annual 02/28/2014 1I Elect Director Grace D. Lieblein Mgmt For For For Honeywell International Inc. HON 04/28/2014 USA Annual 02/28/2014 1J Elect Director George Paz Mgmt For For For Honeywell International Inc. HON 04/28/2014 USA Annual 02/28/2014 1K Elect Director Bradley T. Sheares Mgmt For For For Honeywell International Inc. HON 04/28/2014 USA Annual 02/28/2014 1L Elect Director Robin L. Washington Mgmt For For For Honeywell International Inc. HON 04/28/2014 USA Annual 02/28/2014 2 Ratify Auditors Mgmt For For For Honeywell International Inc. HON 04/28/2014 USA Annual 02/28/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Honeywell International Inc. HON 04/28/2014 USA Annual 02/28/2014 4 Require Independent Board Chairman SH Against For For Honeywell International Inc. HON 04/28/2014 USA Annual 02/28/2014 5 Provide Right to Act by Written Consent SH Against For For Honeywell International Inc. HON 04/28/2014 USA Annual 02/28/2014 6 Pro-rata Vesting of Equity Awards SH Against For For Honeywell International Inc. HON 04/28/2014 USA Annual 02/28/2014 7 Report on Lobbying Payments and Policy SH Against For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction The Boeing Company BA 04/28/2014 USA Annual 02/27/2014 1a Elect Director David L. Calhoun Mgmt For For For The Boeing Company BA 04/28/2014 USA Annual 02/27/2014 1b Elect Director Arthur D. Collins, Jr. Mgmt For For For The Boeing Company BA 04/28/2014 USA Annual 02/27/2014 1c Elect Director Linda Z. Cook Mgmt For For For The Boeing Company BA 04/28/2014 USA Annual 02/27/2014 1d Elect Director Kenneth M. Duberstein Mgmt For For For The Boeing Company BA 04/28/2014 USA Annual 02/27/2014 1e Elect Director Edmund P. Giambastiani, Jr. Mgmt For For For The Boeing Company BA 04/28/2014 USA Annual 02/27/2014 1f Elect Director Lawrence W. Kellner Mgmt For For For The Boeing Company BA 04/28/2014 USA Annual 02/27/2014 1g Elect Director Edward M. Liddy Mgmt For For For The Boeing Company BA 04/28/2014 USA Annual 02/27/2014 1h Elect Director W. James McNerney, Jr. Mgmt For For For The Boeing Company BA 04/28/2014 USA Annual 02/27/2014 1i Elect Director Susan C. Schwab Mgmt For For For The Boeing Company BA 04/28/2014 USA Annual 02/27/2014 1j Elect Director Ronald A. Williams Mgmt For For For The Boeing Company BA 04/28/2014 USA Annual 02/27/2014 1k Elect Director Mike S. Zafirovski Mgmt For For For The Boeing Company BA 04/28/2014 USA Annual 02/27/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For The Boeing Company BA 04/28/2014 USA Annual 02/27/2014 3 Amend Omnibus Stock Plan Mgmt For For For The Boeing Company BA 04/28/2014 USA Annual 02/27/2014 4 Ratify Auditors Mgmt For For For The Boeing Company BA 04/28/2014 USA Annual 02/27/2014 5 Report on Lobbying Payments and Policy SH Against For For The Boeing Company BA 04/28/2014 USA Annual 02/27/2014 6 Provide Right to Act by Written Consent SH Against For For The Boeing Company BA 04/28/2014 USA Annual 02/27/2014 7 Require Independent Board Chairman SH Against Against Against Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction EOG Resources, Inc. EOG 05/01/2014 USA 26875P101 Annual 03/07/2014 1a Elect Director Janet F. Clark Mgmt For For For EOG Resources, Inc. EOG 05/01/2014 USA 26875P101 Annual 03/07/2014 1b Elect Director Charles R. Crisp Mgmt For For For EOG Resources, Inc. EOG 05/01/2014 USA 26875P101 Annual 03/07/2014 1c Elect Director James C. Day Mgmt For For For EOG Resources, Inc. EOG 05/01/2014 USA 26875P101 Annual 03/07/2014 1d Elect Director Mark G. Papa Mgmt For For For EOG Resources, Inc. EOG 05/01/2014 USA 26875P101 Annual 03/07/2014 1e Elect Director H. Leighton Steward Mgmt For For For EOG Resources, Inc. EOG 05/01/2014 USA 26875P101 Annual 03/07/2014 1f Elect Director Donald F. Textor Mgmt For For For EOG Resources, Inc. EOG 05/01/2014 USA 26875P101 Annual 03/07/2014 1g Elect Director William R. Thomas Mgmt For For For EOG Resources, Inc. EOG 05/01/2014 USA 26875P101 Annual 03/07/2014 1h Elect Director Frank G. Wisner Mgmt For For For EOG Resources, Inc. EOG 05/01/2014 USA 26875P101 Annual 03/07/2014 2 Ratify Auditors Mgmt For For For EOG Resources, Inc. EOG 05/01/2014 USA 26875P101 Annual 03/07/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For EOG Resources, Inc. EOG 05/01/2014 USA 26875P101 Annual 03/07/2014 4 Report on Management of Hydraulic Fracturing Risks and Opportunities SH Against For For EOG Resources, Inc. EOG 05/01/2014 USA 26875P101 Annual 03/07/2014 5 Report on Methane Emissions Management and Reduction Targets SH Against For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Berkshire Hathaway Inc. BRK.B 05/03/2014 USA Annual 03/05/2014 Elect Director Warren E. Buffett Mgmt For For For Berkshire Hathaway Inc. BRK.B 05/03/2014 USA Annual 03/05/2014 Elect Director Charles T. Munger Mgmt For For For Berkshire Hathaway Inc. BRK.B 05/03/2014 USA Annual 03/05/2014 Elect Director Howard G. Buffett Mgmt For For For Berkshire Hathaway Inc. BRK.B 05/03/2014 USA Annual 03/05/2014 Elect Director Stephen B. Burke Mgmt For For For Berkshire Hathaway Inc. BRK.B 05/03/2014 USA Annual 03/05/2014 Elect Director Susan L. Decker Mgmt For For For Berkshire Hathaway Inc. BRK.B 05/03/2014 USA Annual 03/05/2014 Elect Director William H. Gates, III Mgmt For For For Berkshire Hathaway Inc. BRK.B 05/03/2014 USA Annual 03/05/2014 Elect Director David S. Gottesman Mgmt For For For Berkshire Hathaway Inc. BRK.B 05/03/2014 USA Annual 03/05/2014 Elect Director Charlotte Guyman Mgmt For For For Berkshire Hathaway Inc. BRK.B 05/03/2014 USA Annual 03/05/2014 Elect Director Donald R. Keough Mgmt For For For Berkshire Hathaway Inc. BRK.B 05/03/2014 USA Annual 03/05/2014 Elect Director Thomas S. Murphy Mgmt For For For Berkshire Hathaway Inc. BRK.B 05/03/2014 USA Annual 03/05/2014 Elect Director Ronald L. Olson Mgmt For For For Berkshire Hathaway Inc. BRK.B 05/03/2014 USA Annual 03/05/2014 Elect Director Walter Scott, Jr. Mgmt For For For Berkshire Hathaway Inc. BRK.B 05/03/2014 USA Annual 03/05/2014 Elect Director Meryl B. Witmer Mgmt For For For Berkshire Hathaway Inc. BRK.B 05/03/2014 USA Annual 03/05/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Berkshire Hathaway Inc. BRK.B 05/03/2014 USA Annual 03/05/2014 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year One Year Berkshire Hathaway Inc. BRK.B 05/03/2014 USA Annual 03/05/2014 4 Adopt Quantitative Goals for GHG and Other Air Emissions SH Against For For Berkshire Hathaway Inc. BRK.B 05/03/2014 USA Annual 03/05/2014 5 Approve Annual Dividends SH Against Against Against Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction LKQ Corporation LKQ 05/05/2014 USA Annual 03/12/2014 Elect Director A. Clinton Allen Mgmt For For For LKQ Corporation LKQ 05/05/2014 USA Annual 03/12/2014 Elect Director Ronald G. Foster Mgmt For For For LKQ Corporation LKQ 05/05/2014 USA Annual 03/12/2014 Elect Director Joseph M. Holsten Mgmt For For For LKQ Corporation LKQ 05/05/2014 USA Annual 03/12/2014 Elect Director Blythe J. McGarvie Mgmt For For For LKQ Corporation LKQ 05/05/2014 USA Annual 03/12/2014 Elect Director Paul M. Meister Mgmt For For For LKQ Corporation LKQ 05/05/2014 USA Annual 03/12/2014 Elect Director John F. O'Brien Mgmt For For For LKQ Corporation LKQ 05/05/2014 USA Annual 03/12/2014 Elect Director Guhan Subramanian Mgmt For For For LKQ Corporation LKQ 05/05/2014 USA Annual 03/12/2014 Elect Director Robert L. Wagman Mgmt For For For LKQ Corporation LKQ 05/05/2014 USA Annual 03/12/2014 Elect Director William M. Webster, IV Mgmt For For For LKQ Corporation LKQ 05/05/2014 USA Annual 03/12/2014 2 Ratify Auditors Mgmt For For For LKQ Corporation LKQ 05/05/2014 USA Annual 03/12/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Allergan, Inc. AGN 05/06/2014 USA Annual 03/11/2014 1a Elect Director David E.I. Pyott Mgmt For For For Allergan, Inc. AGN 05/06/2014 USA Annual 03/11/2014 1b Elect Director Michael R. Gallagher Mgmt For Against Against Allergan, Inc. AGN 05/06/2014 USA Annual 03/11/2014 1c Elect Director Deborah Dunsire Mgmt For For For Allergan, Inc. AGN 05/06/2014 USA Annual 03/11/2014 1d Elect Director Trevor M. Jones Mgmt For For For Allergan, Inc. AGN 05/06/2014 USA Annual 03/11/2014 1e Elect Director Louis J. Lavigne, Jr. Mgmt For For For Allergan, Inc. AGN 05/06/2014 USA Annual 03/11/2014 1f Elect Director Peter J. McDonnell Mgmt For For For Allergan, Inc. AGN 05/06/2014 USA Annual 03/11/2014 1g Elect Director Timothy D. Proctor Mgmt For For For Allergan, Inc. AGN 05/06/2014 USA Annual 03/11/2014 1h Elect Director Russell T. Ray Mgmt For For For Allergan, Inc. AGN 05/06/2014 USA Annual 03/11/2014 1i Elect Director Henri A. Termeer Mgmt For For For Allergan, Inc. AGN 05/06/2014 USA Annual 03/11/2014 2 Ratify Auditors Mgmt For For For Allergan, Inc. AGN 05/06/2014 USA Annual 03/11/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Allergan, Inc. AGN 05/06/2014 USA Annual 03/11/2014 4 Provide Right to Act by Written Consent Mgmt For For For Allergan, Inc. AGN 05/06/2014 USA Annual 03/11/2014 5 Require Independent Board Chairman SH Against For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Baxter International Inc. BAX 05/06/2014 USA Annual 03/10/2014 1a Elect Director Wayne T. Hockmeyer Mgmt For For For Baxter International Inc. BAX 05/06/2014 USA Annual 03/10/2014 1b Elect Director Robert L. Parkinson, Jr. Mgmt For For For Baxter International Inc. BAX 05/06/2014 USA Annual 03/10/2014 1c Elect Director Thomas T. Stallkamp Mgmt For For For Baxter International Inc. BAX 05/06/2014 USA Annual 03/10/2014 1d Elect Director Albert P. L. Stroucken Mgmt For For For Baxter International Inc. BAX 05/06/2014 USA Annual 03/10/2014 2 Ratify Auditors Mgmt For For For Baxter International Inc. BAX 05/06/2014 USA Annual 03/10/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Baxter International Inc. BAX 05/06/2014 USA Annual 03/10/2014 4 Provide Right to Act by Written Consent SH Against For For Baxter International Inc. BAX 05/06/2014 USA Annual 03/10/2014 5 Stock Retention/Holding Period SH Against For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Danaher Corporation DHR 05/06/2014 USA Annual 03/07/2014 Elect Director H. Lawrence Culp, Jr. Mgmt For For For Danaher Corporation DHR 05/06/2014 USA Annual 03/07/2014 Elect Director Donald J. Ehrlich Mgmt For For For Danaher Corporation DHR 05/06/2014 USA Annual 03/07/2014 Elect Director Linda Hefner Filler Mgmt For For For Danaher Corporation DHR 05/06/2014 USA Annual 03/07/2014 Elect Director Teri List-Stoll Mgmt For For For Danaher Corporation DHR 05/06/2014 USA Annual 03/07/2014 Elect Director Walter G. Lohr, Jr. Mgmt For For For Danaher Corporation DHR 05/06/2014 USA Annual 03/07/2014 Elect Director Mitchell P. Rales Mgmt For For For Danaher Corporation DHR 05/06/2014 USA Annual 03/07/2014 Elect Director Steven M. Rales Mgmt For For For Danaher Corporation DHR 05/06/2014 USA Annual 03/07/2014 Elect Director John T. Schwieters Mgmt For For For Danaher Corporation DHR 05/06/2014 USA Annual 03/07/2014 Elect Director Alan G. Spoon Mgmt For For For Danaher Corporation DHR 05/06/2014 USA Annual 03/07/2014 Elect Director Elias A. Zerhouni Mgmt For For For Danaher Corporation DHR 05/06/2014 USA Annual 03/07/2014 2 Ratify Auditors Mgmt For For For Danaher Corporation DHR 05/06/2014 USA Annual 03/07/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Danaher Corporation DHR 05/06/2014 USA Annual 03/07/2014 4 Report on Political Contributions SH Against For For Danaher Corporation DHR 05/06/2014 USA Annual 03/07/2014 5 Require Independent Board Chairman SH Against For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Dresser-Rand Group Inc. DRC 05/06/2014 USA Annual 03/12/2014 Elect Director William E. Macaulay Mgmt For For For Dresser-Rand Group Inc. DRC 05/06/2014 USA Annual 03/12/2014 Elect Director Vincent R. Volpe, Jr. Mgmt For For For Dresser-Rand Group Inc. DRC 05/06/2014 USA Annual 03/12/2014 Elect Director Rita V. Foley Mgmt For For For Dresser-Rand Group Inc. DRC 05/06/2014 USA Annual 03/12/2014 Elect Director Louis A. Raspino Mgmt For For For Dresser-Rand Group Inc. DRC 05/06/2014 USA Annual 03/12/2014 Elect Director Philip R. Roth Mgmt For For For Dresser-Rand Group Inc. DRC 05/06/2014 USA Annual 03/12/2014 Elect Director Stephen A. Snider Mgmt For For For Dresser-Rand Group Inc. DRC 05/06/2014 USA Annual 03/12/2014 Elect Director Michael L. Underwood Mgmt For For For Dresser-Rand Group Inc. DRC 05/06/2014 USA Annual 03/12/2014 Elect Director Joseph C. Winkler, III Mgmt For For For Dresser-Rand Group Inc. DRC 05/06/2014 USA Annual 03/12/2014 2 Ratify Auditors Mgmt For For For Dresser-Rand Group Inc. DRC 05/06/2014 USA Annual 03/12/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Whiting Petroleum Corporation WLL 05/06/2014 USA Annual 03/11/2014 Elect Director D. Sherwin Artus Mgmt For For For Whiting Petroleum Corporation WLL 05/06/2014 USA Annual 03/11/2014 Elect Director Philip E. Doty Mgmt For For For Whiting Petroleum Corporation WLL 05/06/2014 USA Annual 03/11/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Whiting Petroleum Corporation WLL 05/06/2014 USA Annual 03/11/2014 3 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Air Lease Corporation AL 05/07/2014 USA 00912X302 Annual 03/17/2014 1a Elect Director Matthew J. Hart Mgmt For For For Air Lease Corporation AL 05/07/2014 USA 00912X302 Annual 03/17/2014 1b Elect Director Cheryl Gordon Krongard Mgmt For For For Air Lease Corporation AL 05/07/2014 USA 00912X302 Annual 03/17/2014 1c Elect Director Marshall O. Larsen Mgmt For For For Air Lease Corporation AL 05/07/2014 USA 00912X302 Annual 03/17/2014 1d Elect Director Robert A. Milton Mgmt For For For Air Lease Corporation AL 05/07/2014 USA 00912X302 Annual 03/17/2014 1e Elect Director John L. Plueger Mgmt For For For Air Lease Corporation AL 05/07/2014 USA 00912X302 Annual 03/17/2014 1f Elect Director Ian M. Saines Mgmt For For For Air Lease Corporation AL 05/07/2014 USA 00912X302 Annual 03/17/2014 1g Elect Director Ronald D. Sugar Mgmt For For For Air Lease Corporation AL 05/07/2014 USA 00912X302 Annual 03/17/2014 1h Elect Director Steven F. Udvar-Hazy Mgmt For For For Air Lease Corporation AL 05/07/2014 USA 00912X302 Annual 03/17/2014 2 Ratify Auditors Mgmt For For For Air Lease Corporation AL 05/07/2014 USA 00912X302 Annual 03/17/2014 3 Approve Omnibus Stock Plan Mgmt For For For Air Lease Corporation AL 05/07/2014 USA 00912X302 Annual 03/17/2014 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Discover Financial Services DFS 05/07/2014 USA Annual 03/11/2014 Elect Director Jeffrey S. Aronin Mgmt For For For Discover Financial Services DFS 05/07/2014 USA Annual 03/11/2014 Elect Director Mary K. Bush Mgmt For For For Discover Financial Services DFS 05/07/2014 USA Annual 03/11/2014 Elect Director Gregory C. Case Mgmt For For For Discover Financial Services DFS 05/07/2014 USA Annual 03/11/2014 Elect Director Candace H. Duncan Mgmt For For For Discover Financial Services DFS 05/07/2014 USA Annual 03/11/2014 Elect Director Cynthia A. Glassman Mgmt For For For Discover Financial Services DFS 05/07/2014 USA Annual 03/11/2014 Elect Director Richard H. Lenny Mgmt For For For Discover Financial Services DFS 05/07/2014 USA Annual 03/11/2014 Elect Director Thomas G. Maheras Mgmt For For For Discover Financial Services DFS 05/07/2014 USA Annual 03/11/2014 Elect Director Michael H. Moskow Mgmt For For For Discover Financial Services DFS 05/07/2014 USA Annual 03/11/2014 Elect Director David W. Nelms Mgmt For For For Discover Financial Services DFS 05/07/2014 USA Annual 03/11/2014 Elect Director Mark A. Thierer Mgmt For For For Discover Financial Services DFS 05/07/2014 USA Annual 03/11/2014 Elect Director Lawrence A. Weinbach Mgmt For For For Discover Financial Services DFS 05/07/2014 USA Annual 03/11/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Discover Financial Services DFS 05/07/2014 USA Annual 03/11/2014 3 Amend Omnibus Stock Plan Mgmt For For For Discover Financial Services DFS 05/07/2014 USA Annual 03/11/2014 4 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Hospira, Inc. HSP 05/07/2014 USA Annual 03/10/2014 1a Elect Director Irving W. Bailey, II Mgmt For For For Hospira, Inc. HSP 05/07/2014 USA Annual 03/10/2014 1b Elect Director F. Michael Ball Mgmt For For For Hospira, Inc. HSP 05/07/2014 USA Annual 03/10/2014 1c Elect Director Connie R. Curran Mgmt For For For Hospira, Inc. HSP 05/07/2014 USA Annual 03/10/2014 1d Elect Director William G. Dempsey Mgmt For For For Hospira, Inc. HSP 05/07/2014 USA Annual 03/10/2014 1e Elect Director Dennis M. Fenton Mgmt For For For Hospira, Inc. HSP 05/07/2014 USA Annual 03/10/2014 1f Elect Director Heino von Prondzynski Mgmt For For For Hospira, Inc. HSP 05/07/2014 USA Annual 03/10/2014 1g Elect Director Jacque J. Sokolov Mgmt For For For Hospira, Inc. HSP 05/07/2014 USA Annual 03/10/2014 1h Elect Director Mark F. Wheeler Mgmt For For For Hospira, Inc. HSP 05/07/2014 USA Annual 03/10/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Hospira, Inc. HSP 05/07/2014 USA Annual 03/10/2014 3 Ratify Auditors Mgmt For For For Hospira, Inc. HSP 05/07/2014 USA Annual 03/10/2014 4 Amend Omnibus Stock Plan Mgmt For For For Hospira, Inc. HSP 05/07/2014 USA Annual 03/10/2014 5 Provide Right to Act by Written Consent SH Against For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Mettler-Toledo International Inc. MTD 05/08/2014 USA Annual 03/10/2014 Elect Director Robert F. Spoerry Mgmt For For For Mettler-Toledo International Inc. MTD 05/08/2014 USA Annual 03/10/2014 Elect Director Wah-Hui Chu Mgmt For For For Mettler-Toledo International Inc. MTD 05/08/2014 USA Annual 03/10/2014 Elect Director Francis A. Contino Mgmt For For For Mettler-Toledo International Inc. MTD 05/08/2014 USA Annual 03/10/2014 Elect Director Olivier A. Filliol Mgmt For For For Mettler-Toledo International Inc. MTD 05/08/2014 USA Annual 03/10/2014 Elect Director Michael A. Kelly Mgmt For For For Mettler-Toledo International Inc. MTD 05/08/2014 USA Annual 03/10/2014 Elect Director Martin D. Madaus Mgmt For For For Mettler-Toledo International Inc. MTD 05/08/2014 USA Annual 03/10/2014 Elect Director Hans Ulrich Maerki Mgmt For For For Mettler-Toledo International Inc. MTD 05/08/2014 USA Annual 03/10/2014 Elect Director George M. Milne, Jr. Mgmt For For For Mettler-Toledo International Inc. MTD 05/08/2014 USA Annual 03/10/2014 Elect Director Thomas P. Salice Mgmt For For For Mettler-Toledo International Inc. MTD 05/08/2014 USA Annual 03/10/2014 2 Ratify Auditors Mgmt For For For Mettler-Toledo International Inc. MTD 05/08/2014 USA Annual 03/10/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction AMERICAN INTERNATIONAL GROUP, INC. AIG 05/12/2014 USA Annual 03/17/2014 1a Elect Director Robert H. Benmosche Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 05/12/2014 USA Annual 03/17/2014 1b Elect Director W. Don Cornwell Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 05/12/2014 USA Annual 03/17/2014 1c Elect Director Peter R. Fisher Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 05/12/2014 USA Annual 03/17/2014 1d Elect Director John H. Fitzpatrick Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 05/12/2014 USA Annual 03/17/2014 1e Elect Director William G. Jurgensen Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 05/12/2014 USA Annual 03/17/2014 1f Elect Director Christopher S. Lynch Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 05/12/2014 USA Annual 03/17/2014 1g Elect Director Arthur C. Martinez Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 05/12/2014 USA Annual 03/17/2014 1h Elect Director George L. Miles, Jr. Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 05/12/2014 USA Annual 03/17/2014 1i Elect Director Henry S. Miller Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 05/12/2014 USA Annual 03/17/2014 1j Elect Director Robert S. Miller Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 05/12/2014 USA Annual 03/17/2014 1k Elect Director Suzanne Nora Johnson Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 05/12/2014 USA Annual 03/17/2014 1l Elect Director Ronald A. Rittenmeyer Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 05/12/2014 USA Annual 03/17/2014 1m Elect Director Douglas M. Steenland Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 05/12/2014 USA Annual 03/17/2014 1n Elect Director Theresa M. Stone Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 05/12/2014 USA Annual 03/17/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 05/12/2014 USA Annual 03/17/2014 3 Amend Certificate of Incorporation to Continue to Restrict Certain Transfers of AIG Common Stock in Order to Protect AIG's Tax Attributes Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 05/12/2014 USA Annual 03/17/2014 4 Amend Tax Asset Protection Plan Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 05/12/2014 USA Annual 03/17/2014 5 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction First Republic Bank FRC 05/13/2014 USA 33616C100 Annual 03/18/2014 Elect Director James H. Herbert, II Mgmt For For For First Republic Bank FRC 05/13/2014 USA 33616C100 Annual 03/18/2014 Elect Director Katherine August-deWilde Mgmt For For For First Republic Bank FRC 05/13/2014 USA 33616C100 Annual 03/18/2014 Elect Director Thomas J. Barrack, Jr. Mgmt For For For First Republic Bank FRC 05/13/2014 USA 33616C100 Annual 03/18/2014 Elect Director Frank J. Fahrenkopf, Jr Mgmt For For For First Republic Bank FRC 05/13/2014 USA 33616C100 Annual 03/18/2014 Elect Director William E. Ford Mgmt For For For First Republic Bank FRC 05/13/2014 USA 33616C100 Annual 03/18/2014 Elect Director L. Martin Gibbs Mgmt For For For First Republic Bank FRC 05/13/2014 USA 33616C100 Annual 03/18/2014 Elect Director Sandra R. Hernandez Mgmt For For For First Republic Bank FRC 05/13/2014 USA 33616C100 Annual 03/18/2014 Elect Director Pamela J. Joyner Mgmt For For For First Republic Bank FRC 05/13/2014 USA 33616C100 Annual 03/18/2014 Elect Director Reynold Levy Mgmt For For For First Republic Bank FRC 05/13/2014 USA 33616C100 Annual 03/18/2014 Elect Director Jody S. Lindell Mgmt For For For First Republic Bank FRC 05/13/2014 USA 33616C100 Annual 03/18/2014 Elect Director George G.C. Parker Mgmt For For For First Republic Bank FRC 05/13/2014 USA 33616C100 Annual 03/18/2014 2 Ratify Auditors Mgmt For For For First Republic Bank FRC 05/13/2014 USA 33616C100 Annual 03/18/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Google Inc. GOOG 05/14/2014 USA 38259P706 Annual 03/17/2014 Elect Director Larry Page Mgmt For For For Google Inc. GOOG 05/14/2014 USA 38259P706 Annual 03/17/2014 Elect Director Sergey Brin Mgmt For Withhold Withhold Google Inc. GOOG 05/14/2014 USA 38259P706 Annual 03/17/2014 Elect Director Eric E. Schmidt Mgmt For For For Google Inc. GOOG 05/14/2014 USA 38259P706 Annual 03/17/2014 Elect Director L. John Doerr Mgmt For For For Google Inc. GOOG 05/14/2014 USA 38259P706 Annual 03/17/2014 Elect Director Diane B. Greene Mgmt For For For Google Inc. GOOG 05/14/2014 USA 38259P706 Annual 03/17/2014 Elect Director John L. Hennessy Mgmt For For For Google Inc. GOOG 05/14/2014 USA 38259P706 Annual 03/17/2014 Elect Director Ann Mather Mgmt For For For Google Inc. GOOG 05/14/2014 USA 38259P706 Annual 03/17/2014 Elect Director Paul S. Otellini Mgmt For For For Google Inc. GOOG 05/14/2014 USA 38259P706 Annual 03/17/2014 Elect Director K. Ram Shriram Mgmt For For For Google Inc. GOOG 05/14/2014 USA 38259P706 Annual 03/17/2014 Elect Director Shirley M. Tilghman Mgmt For For For Google Inc. GOOG 05/14/2014 USA 38259P706 Annual 03/17/2014 2 Ratify Auditors Mgmt For For For Google Inc. GOOG 05/14/2014 USA 38259P706 Annual 03/17/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Google Inc. GOOG 05/14/2014 USA 38259P706 Annual 03/17/2014 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share SH Against For For Google Inc. GOOG 05/14/2014 USA 38259P706 Annual 03/17/2014 5 Report on Lobbying Payments and Policy SH Against For For Google Inc. GOOG 05/14/2014 USA 38259P706 Annual 03/17/2014 6 Require a Majority Vote for the Election of Directors SH Against For For Google Inc. GOOG 05/14/2014 USA 38259P706 Annual 03/17/2014 7 Adopt Policy and Report on Impact of Tax Strategy SH Against Against Against Google Inc. GOOG 05/14/2014 USA 38259P706 Annual 03/17/2014 8 Require Independent Board Chairman SH Against For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Cameron International Corporation CAM 05/16/2014 USA 13342B105 Annual 03/21/2014 Elect Director H. Paulett Eberhart Mgmt For For For Cameron International Corporation CAM 05/16/2014 USA 13342B105 Annual 03/21/2014 Elect Director Peter J. Fluor Mgmt For For For Cameron International Corporation CAM 05/16/2014 USA 13342B105 Annual 03/21/2014 Elect Director James T. Hackett Mgmt For For For Cameron International Corporation CAM 05/16/2014 USA 13342B105 Annual 03/21/2014 Elect Director Jack B. Moore Mgmt For For For Cameron International Corporation CAM 05/16/2014 USA 13342B105 Annual 03/21/2014 Elect Director Michael E. Patrick Mgmt For For For Cameron International Corporation CAM 05/16/2014 USA 13342B105 Annual 03/21/2014 Elect Director Jon Erik Reinhardsen Mgmt For For For Cameron International Corporation CAM 05/16/2014 USA 13342B105 Annual 03/21/2014 Elect Director Bruce W. Wilkinson Mgmt For For For Cameron International Corporation CAM 05/16/2014 USA 13342B105 Annual 03/21/2014 2 Ratify Auditors Mgmt For For For Cameron International Corporation CAM 05/16/2014 USA 13342B105 Annual 03/21/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Discovery Communications, Inc. DISCA 05/16/2014 USA 25470F104 Annual 03/20/2014 Elect Director Robert R. Bennett Mgmt For Withhold Withhold Discovery Communications, Inc. DISCA 05/16/2014 USA 25470F104 Annual 03/20/2014 Elect Director John C. Malone Mgmt For Withhold Withhold Discovery Communications, Inc. DISCA 05/16/2014 USA 25470F104 Annual 03/20/2014 Elect Director David M. Zaslav Mgmt For Withhold Withhold Discovery Communications, Inc. DISCA 05/16/2014 USA 25470F104 Annual 03/20/2014 2 Ratify Auditors Mgmt For For For Discovery Communications, Inc. DISCA 05/16/2014 USA 25470F104 Annual 03/20/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Macy's, Inc. M 05/16/2014 USA 55616P104 Annual 03/21/2014 1a Elect Director Stephen F. Bollenbach Mgmt For For For Macy's, Inc. M 05/16/2014 USA 55616P104 Annual 03/21/2014 1b Elect Director Deirdre P. Connelly Mgmt For For For Macy's, Inc. M 05/16/2014 USA 55616P104 Annual 03/21/2014 1c Elect Director Meyer Feldberg Mgmt For For For Macy's, Inc. M 05/16/2014 USA 55616P104 Annual 03/21/2014 1d Elect Director Sara Levinson Mgmt For For For Macy's, Inc. M 05/16/2014 USA 55616P104 Annual 03/21/2014 1e Elect Director Terry J. Lundgren Mgmt For For For Macy's, Inc. M 05/16/2014 USA 55616P104 Annual 03/21/2014 1f Elect Director Joseph Neubauer Mgmt For For For Macy's, Inc. M 05/16/2014 USA 55616P104 Annual 03/21/2014 1g Elect Director Joyce M. Rochè Mgmt For For For Macy's, Inc. M 05/16/2014 USA 55616P104 Annual 03/21/2014 1h Elect Director Paul C. Varga Mgmt For For For Macy's, Inc. M 05/16/2014 USA 55616P104 Annual 03/21/2014 1i Elect Director Craig E. Weatherup Mgmt For For For Macy's, Inc. M 05/16/2014 USA 55616P104 Annual 03/21/2014 1j Elect Director Marna C. Whittington Mgmt For For For Macy's, Inc. M 05/16/2014 USA 55616P104 Annual 03/21/2014 2 Ratify Auditors Mgmt For For For Macy's, Inc. M 05/16/2014 USA 55616P104 Annual 03/21/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Macy's, Inc. M 05/16/2014 USA 55616P104 Annual 03/21/2014 4 Amend Omnibus Stock Plan Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction ITT Corporation ITT 05/20/2014 USA Annual 03/24/2014 1a Elect Director Orlando D. Ashford Mgmt For For For ITT Corporation ITT 05/20/2014 USA Annual 03/24/2014 1b Elect Director G. Peter D. Aloia Mgmt For For For ITT Corporation ITT 05/20/2014 USA Annual 03/24/2014 1c Elect Director Donald DeFosset, Jr. Mgmt For For For ITT Corporation ITT 05/20/2014 USA Annual 03/24/2014 1d Elect Director Christina A. Gold Mgmt For For For ITT Corporation ITT 05/20/2014 USA Annual 03/24/2014 1e Elect Director Rebecca A. McDonald Mgmt For For For ITT Corporation ITT 05/20/2014 USA Annual 03/24/2014 1f Elect Director Richard P. Lavin Mgmt For For For ITT Corporation ITT 05/20/2014 USA Annual 03/24/2014 1g Elect Director Frank T. MacInnis Mgmt For For For ITT Corporation ITT 05/20/2014 USA Annual 03/24/2014 1h Elect Director Denise L. Ramos Mgmt For For For ITT Corporation ITT 05/20/2014 USA Annual 03/24/2014 1i Elect Director Donald J. Stebbins Mgmt For For For ITT Corporation ITT 05/20/2014 USA Annual 03/24/2014 2 Ratify Auditors Mgmt For For For ITT Corporation ITT 05/20/2014 USA Annual 03/24/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For ITT Corporation ITT 05/20/2014 USA Annual 03/24/2014 4 Stock Retention SH Against For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction JPMorgan Chase & Co. JPM 05/20/2014 USA 46625h100 Annual 03/21/2014 1a Elect Director Linda B. Bammann Mgmt For For For JPMorgan Chase & Co. JPM 05/20/2014 USA 46625h100 Annual 03/21/2014 1b Elect Director James A. Bell Mgmt For For For JPMorgan Chase & Co. JPM 05/20/2014 USA 46625h100 Annual 03/21/2014 1c Elect Director Crandall C. Bowles Mgmt For For For JPMorgan Chase & Co. JPM 05/20/2014 USA 46625h100 Annual 03/21/2014 1d Elect Director Stephen B. Burke Mgmt For For For JPMorgan Chase & Co. JPM 05/20/2014 USA 46625h100 Annual 03/21/2014 1e Elect Director James S. Crown Mgmt For For For JPMorgan Chase & Co. JPM 05/20/2014 USA 46625h100 Annual 03/21/2014 1f Elect Director James Dimon Mgmt For For For JPMorgan Chase & Co. JPM 05/20/2014 USA 46625h100 Annual 03/21/2014 1g Elect Director Timothy P. Flynn Mgmt For For For JPMorgan Chase & Co. JPM 05/20/2014 USA 46625h100 Annual 03/21/2014 1h Elect Director Laban P. Jackson, Jr. Mgmt For For For JPMorgan Chase & Co. JPM 05/20/2014 USA 46625h100 Annual 03/21/2014 1i Elect Director Michael A. Neal Mgmt For For For JPMorgan Chase & Co. JPM 05/20/2014 USA 46625h100 Annual 03/21/2014 1j Elect Director Lee R. Raymond Mgmt For For For JPMorgan Chase & Co. JPM 05/20/2014 USA 46625h100 Annual 03/21/2014 1k Elect Director William C. Weldon Mgmt For For For JPMorgan Chase & Co. JPM 05/20/2014 USA 46625h100 Annual 03/21/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For JPMorgan Chase & Co. JPM 05/20/2014 USA 46625h100 Annual 03/21/2014 3 Ratify Auditors Mgmt For For For JPMorgan Chase & Co. JPM 05/20/2014 USA 46625h100 Annual 03/21/2014 4 Report on Lobbying Payments and Policy SH Against Against Against JPMorgan Chase & Co. JPM 05/20/2014 USA 46625h100 Annual 03/21/2014 5 Amend Articles/Bylaws/Charter Call Special Meetings SH Against For For JPMorgan Chase & Co. JPM 05/20/2014 USA 46625h100 Annual 03/21/2014 6 Provide for Cumulative Voting SH Against For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction NXP Semiconductors NV NXPI 05/20/2014 Netherlands N6596X109 Annual 04/22/2014 Annual Meeting Mgmt NXP Semiconductors NV NXPI 05/20/2014 Netherlands N6596X109 Annual 04/22/2014 1 Open Meeting Mgmt NXP Semiconductors NV NXPI 05/20/2014 Netherlands N6596X109 Annual 04/22/2014 2a Discuss Remuneration Report Mgmt NXP Semiconductors NV NXPI 05/20/2014 Netherlands N6596X109 Annual 04/22/2014 2b Receive Explanation on Company's Reserves and Dividend Policy Mgmt NXP Semiconductors NV NXPI 05/20/2014 Netherlands N6596X109 Annual 04/22/2014 2c Adopt Financial Statements Mgmt For For For NXP Semiconductors NV NXPI 05/20/2014 Netherlands N6596X109 Annual 04/22/2014 2d Approve Discharge of Board of Directors Mgmt For For For NXP Semiconductors NV NXPI 05/20/2014 Netherlands N6596X109 Annual 04/22/2014 3a Reelect R.L. Clemmer as Executive Director Mgmt For For For NXP Semiconductors NV NXPI 05/20/2014 Netherlands N6596X109 Annual 04/22/2014 3b Reelect P. Bonfield as Non-Executive Director Mgmt For For For NXP Semiconductors NV NXPI 05/20/2014 Netherlands N6596X109 Annual 04/22/2014 3c Reelect J.P. Huth as as Non-Executive Director Mgmt For Against Against NXP Semiconductors NV NXPI 05/20/2014 Netherlands N6596X109 Annual 04/22/2014 3d Reelect K.A. Goldman as as Non-Executive Director Mgmt For For For NXP Semiconductors NV NXPI 05/20/2014 Netherlands N6596X109 Annual 04/22/2014 3e Reelect M. Helmes as as Non-Executive Director Mgmt For For For NXP Semiconductors NV NXPI 05/20/2014 Netherlands N6596X109 Annual 04/22/2014 3f Reelect J. Kaeser as as Non-Executive Director Mgmt For For For NXP Semiconductors NV NXPI 05/20/2014 Netherlands N6596X109 Annual 04/22/2014 3g Reelect I. Loring as as Non-Executive Director Mgmt For For For NXP Semiconductors NV NXPI 05/20/2014 Netherlands N6596X109 Annual 04/22/2014 3h Reelect E. Meurice as as Non-Executive Director Mgmt For For For NXP Semiconductors NV NXPI 05/20/2014 Netherlands N6596X109 Annual 04/22/2014 3i Reelect J. Southern as as Non-Executive Director Mgmt For For For NXP Semiconductors NV NXPI 05/20/2014 Netherlands N6596X109 Annual 04/22/2014 3j Elect R. Tsai as as Non-Executive Director Mgmt For For For NXP Semiconductors NV NXPI 05/20/2014 Netherlands N6596X109 Annual 04/22/2014 4 Authorize Repurchase of Shares Mgmt For For For NXP Semiconductors NV NXPI 05/20/2014 Netherlands N6596X109 Annual 04/22/2014 5 Approve Cancellation of Repurchased Shares Mgmt For For For NXP Semiconductors NV NXPI 05/20/2014 Netherlands N6596X109 Annual 04/22/2014 6 Other Business (Non-Voting) Mgmt Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Amazon.com, Inc. AMZN 05/21/2014 USA Annual 03/31/2014 1a Elect Director Jeffrey P. Bezos Mgmt For For For Amazon.com, Inc. AMZN 05/21/2014 USA Annual 03/31/2014 1b Elect Director Tom A. Alberg Mgmt For For For Amazon.com, Inc. AMZN 05/21/2014 USA Annual 03/31/2014 1c Elect Director John Seely Brown Mgmt For For For Amazon.com, Inc. AMZN 05/21/2014 USA Annual 03/31/2014 1d Elect Director William B. Gordon Mgmt For For For Amazon.com, Inc. AMZN 05/21/2014 USA Annual 03/31/2014 1e Elect Director Jamie S. Gorelick Mgmt For For For Amazon.com, Inc. AMZN 05/21/2014 USA Annual 03/31/2014 1f Elect Director Alain Monie Mgmt For For For Amazon.com, Inc. AMZN 05/21/2014 USA Annual 03/31/2014 1g Elect Director Jonathan J. Rubinstein Mgmt For For For Amazon.com, Inc. AMZN 05/21/2014 USA Annual 03/31/2014 1h Elect Director Thomas O. Ryder Mgmt For For For Amazon.com, Inc. AMZN 05/21/2014 USA Annual 03/31/2014 1i Elect Director Patricia Q. Stonesifer Mgmt For For For Amazon.com, Inc. AMZN 05/21/2014 USA Annual 03/31/2014 2 Ratify Auditors Mgmt For For For Amazon.com, Inc. AMZN 05/21/2014 USA Annual 03/31/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Amazon.com, Inc. AMZN 05/21/2014 USA Annual 03/31/2014 4 Report on Political Contributions SH Against For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Comcast Corporation CMCSA 05/21/2014 USA 20030N101 Annual 03/21/2014 Elect Director Kenneth J. Bacon Mgmt For For For Comcast Corporation CMCSA 05/21/2014 USA 20030N101 Annual 03/21/2014 Elect Director Sheldon M. Bonovitz Mgmt For For For Comcast Corporation CMCSA 05/21/2014 USA 20030N101 Annual 03/21/2014 Elect Director Edward D. Breen Mgmt For For For Comcast Corporation CMCSA 05/21/2014 USA 20030N101 Annual 03/21/2014 Elect Director Joseph J. Collins Mgmt For For For Comcast Corporation CMCSA 05/21/2014 USA 20030N101 Annual 03/21/2014 Elect Director J. Michael Cook Mgmt For For For Comcast Corporation CMCSA 05/21/2014 USA 20030N101 Annual 03/21/2014 Elect Director Gerald L. Hassell Mgmt For For For Comcast Corporation CMCSA 05/21/2014 USA 20030N101 Annual 03/21/2014 Elect Director Jeffrey A. Honickman Mgmt For For For Comcast Corporation CMCSA 05/21/2014 USA 20030N101 Annual 03/21/2014 Elect Director Eduardo G. Mestre Mgmt For For For Comcast Corporation CMCSA 05/21/2014 USA 20030N101 Annual 03/21/2014 Elect Director Brian L. Roberts Mgmt For For For Comcast Corporation CMCSA 05/21/2014 USA 20030N101 Annual 03/21/2014 Elect Director Ralph J. Roberts Mgmt For For For Comcast Corporation CMCSA 05/21/2014 USA 20030N101 Annual 03/21/2014 Elect Director Johnathan A. Rodgers Mgmt For For For Comcast Corporation CMCSA 05/21/2014 USA 20030N101 Annual 03/21/2014 Elect Director Judith Rodin Mgmt For For For Comcast Corporation CMCSA 05/21/2014 USA 20030N101 Annual 03/21/2014 2 Ratify Auditors Mgmt For For For Comcast Corporation CMCSA 05/21/2014 USA 20030N101 Annual 03/21/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Comcast Corporation CMCSA 05/21/2014 USA 20030N101 Annual 03/21/2014 4 Report on Lobbying Payments and Policy SH Against For For Comcast Corporation CMCSA 05/21/2014 USA 20030N101 Annual 03/21/2014 5 Pro-rata Vesting of Equity Plans SH Against For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Reinsurance Group of America, Incorporated RGA 05/21/2014 USA Annual 03/31/2014 Elect Director Christine R. Detrick Mgmt For For For Reinsurance Group of America, Incorporated RGA 05/21/2014 USA Annual 03/31/2014 Elect Director Joyce A. Phillips Mgmt For For For Reinsurance Group of America, Incorporated RGA 05/21/2014 USA Annual 03/31/2014 Elect Director Arnoud W.A. Boot Mgmt For For For Reinsurance Group of America, Incorporated RGA 05/21/2014 USA Annual 03/31/2014 Elect Director John F. Danahy Mgmt For For For Reinsurance Group of America, Incorporated RGA 05/21/2014 USA Annual 03/31/2014 Elect Director J. Cliff Eason Mgmt For For For Reinsurance Group of America, Incorporated RGA 05/21/2014 USA Annual 03/31/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Reinsurance Group of America, Incorporated RGA 05/21/2014 USA Annual 03/31/2014 3 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Roper Industries, Inc. ROP 05/21/2014 USA Annual 03/31/2014 Elect Director Richard F. Wallman Mgmt For For For Roper Industries, Inc. ROP 05/21/2014 USA Annual 03/31/2014 Elect Director Christopher Wright Mgmt For For For Roper Industries, Inc. ROP 05/21/2014 USA Annual 03/31/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Roper Industries, Inc. ROP 05/21/2014 USA Annual 03/31/2014 3 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Stericycle, Inc. SRCL 05/21/2014 USA Annual 03/21/2014 1a Elect Director Mark C. Miller Mgmt For For For Stericycle, Inc. SRCL 05/21/2014 USA Annual 03/21/2014 1b Elect Director Jack W. Schuler Mgmt For For For Stericycle, Inc. SRCL 05/21/2014 USA Annual 03/21/2014 1c Elect Director Charles A. Alutto Mgmt For For For Stericycle, Inc. SRCL 05/21/2014 USA Annual 03/21/2014 1d Elect Director Thomas D. Brown Mgmt For For For Stericycle, Inc. SRCL 05/21/2014 USA Annual 03/21/2014 1e Elect Director Thomas F. Chen Mgmt For For For Stericycle, Inc. SRCL 05/21/2014 USA Annual 03/21/2014 1f Elect Director Rod F. Dammeyer Mgmt For For For Stericycle, Inc. SRCL 05/21/2014 USA Annual 03/21/2014 1g Elect Director William K. Hall Mgmt For For For Stericycle, Inc. SRCL 05/21/2014 USA Annual 03/21/2014 1h Elect Director John Patience Mgmt For For For Stericycle, Inc. SRCL 05/21/2014 USA Annual 03/21/2014 1i Elect Director Mike S. Zafirovski Mgmt For For For Stericycle, Inc. SRCL 05/21/2014 USA Annual 03/21/2014 2 Approve Omnibus Stock Plan Mgmt For For For Stericycle, Inc. SRCL 05/21/2014 USA Annual 03/21/2014 3 Ratify Auditors Mgmt For For For Stericycle, Inc. SRCL 05/21/2014 USA Annual 03/21/2014 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Stericycle, Inc. SRCL 05/21/2014 USA Annual 03/21/2014 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year One Year Stericycle, Inc. SRCL 05/21/2014 USA Annual 03/21/2014 6 Provide Right to Call Special Meeting Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction WABCO Holdings Inc. WBC 05/22/2014 USA 92927K102 Annual 03/28/2014 Elect Director G. Peter D'Aloia Mgmt For For For WABCO Holdings Inc. WBC 05/22/2014 USA 92927K102 Annual 03/28/2014 Elect Director Juergen W. Gromer Mgmt For For For WABCO Holdings Inc. WBC 05/22/2014 USA 92927K102 Annual 03/28/2014 Elect Director Mary L. Petrovich Mgmt For For For WABCO Holdings Inc. WBC 05/22/2014 USA 92927K102 Annual 03/28/2014 2 Ratify Auditors Mgmt For For For WABCO Holdings Inc. WBC 05/22/2014 USA 92927K102 Annual 03/28/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Cerner Corporation CERN 05/23/2014 USA Annual 03/26/2014 1a Elect Director John C. Danforth Mgmt For For For Cerner Corporation CERN 05/23/2014 USA Annual 03/26/2014 1b Elect Director Neal L. Patterson Mgmt For For For Cerner Corporation CERN 05/23/2014 USA Annual 03/26/2014 1c Elect Director William D. Zollars Mgmt For For For Cerner Corporation CERN 05/23/2014 USA Annual 03/26/2014 2 Ratify Auditors Mgmt For For For Cerner Corporation CERN 05/23/2014 USA Annual 03/26/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Dollar General Corporation DG 05/29/2014 USA Annual 03/21/2014 1a Elect Director Warren F. Bryant Mgmt For For For Dollar General Corporation DG 05/29/2014 USA Annual 03/21/2014 1b Elect Director Michael M. Calbert Mgmt For For For Dollar General Corporation DG 05/29/2014 USA Annual 03/21/2014 1c Elect Director Sandra B. Cochran Mgmt For For For Dollar General Corporation DG 05/29/2014 USA Annual 03/21/2014 1d Elect Director Richard W. Dreiling Mgmt For For For Dollar General Corporation DG 05/29/2014 USA Annual 03/21/2014 1e Elect Director Patricia D. Fili-Krushel Mgmt For For For Dollar General Corporation DG 05/29/2014 USA Annual 03/21/2014 1f Elect Director William C. Rhodes, III Mgmt For For For Dollar General Corporation DG 05/29/2014 USA Annual 03/21/2014 1g Elect Director David B. Rickard Mgmt For For For Dollar General Corporation DG 05/29/2014 USA Annual 03/21/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Dollar General Corporation DG 05/29/2014 USA Annual 03/21/2014 3 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction WESCO International, Inc. WCC 05/29/2014 USA 95082P105 Annual 04/03/2014 Elect Director John K. Morgan Mgmt For For For WESCO International, Inc. WCC 05/29/2014 USA 95082P105 Annual 04/03/2014 Elect Director James L. Singleton Mgmt For For For WESCO International, Inc. WCC 05/29/2014 USA 95082P105 Annual 04/03/2014 Elect Director Bobby J. Griffin Mgmt For For For WESCO International, Inc. WCC 05/29/2014 USA 95082P105 Annual 04/03/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For WESCO International, Inc. WCC 05/29/2014 USA 95082P105 Annual 04/03/2014 3 Declassify the Board of Directors Mgmt For For For WESCO International, Inc. WCC 05/29/2014 USA 95082P105 Annual 04/03/2014 4 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Lowe's Companies, Inc. LOW 05/30/2014 USA Annual 03/28/2014 Elect Director Raul Alvarez Mgmt For For For Lowe's Companies, Inc. LOW 05/30/2014 USA Annual 03/28/2014 Elect Director David W. Bernauer Mgmt For For For Lowe's Companies, Inc. LOW 05/30/2014 USA Annual 03/28/2014 Elect Director Leonard L. Berry Mgmt For For For Lowe's Companies, Inc. LOW 05/30/2014 USA Annual 03/28/2014 Elect Director Angela F. Braly Mgmt For For For Lowe's Companies, Inc. LOW 05/30/2014 USA Annual 03/28/2014 Elect Director Richard W. Dreiling Mgmt For For For Lowe's Companies, Inc. LOW 05/30/2014 USA Annual 03/28/2014 Elect Director Dawn E. Hudson Mgmt For For For Lowe's Companies, Inc. LOW 05/30/2014 USA Annual 03/28/2014 Elect Director Robert L. Johnson Mgmt For For For Lowe's Companies, Inc. LOW 05/30/2014 USA Annual 03/28/2014 Elect Director Marshall O. Larsen Mgmt For For For Lowe's Companies, Inc. LOW 05/30/2014 USA Annual 03/28/2014 Elect Director Richard K. Lochridge Mgmt For For For Lowe's Companies, Inc. LOW 05/30/2014 USA Annual 03/28/2014 Elect Director Robert A. Niblock Mgmt For For For Lowe's Companies, Inc. LOW 05/30/2014 USA Annual 03/28/2014 Elect Director Eric C. Wiseman Mgmt For For For Lowe's Companies, Inc. LOW 05/30/2014 USA Annual 03/28/2014 2 Amend Omnibus Stock Plan Mgmt For For For Lowe's Companies, Inc. LOW 05/30/2014 USA Annual 03/28/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Lowe's Companies, Inc. LOW 05/30/2014 USA Annual 03/28/2014 4 Ratify Auditors Mgmt For For For Lowe's Companies, Inc. LOW 05/30/2014 USA Annual 03/28/2014 5 Report on Data Used to Make Environmental Goals and Costs and Benefits of Sustainability Program SH Against Against Against Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction The TJX Companies, Inc. TJX 06/10/2014 USA Annual 04/14/2014 Elect Director Zein Abdalla Mgmt For For For The TJX Companies, Inc. TJX 06/10/2014 USA Annual 04/14/2014 Elect Director Jose B. Alvarez Mgmt For For For The TJX Companies, Inc. TJX 06/10/2014 USA Annual 04/14/2014 Elect Director Alan M. Bennett Mgmt For For For The TJX Companies, Inc. TJX 06/10/2014 USA Annual 04/14/2014 Elect Director Bernard Cammarata Mgmt For For For The TJX Companies, Inc. TJX 06/10/2014 USA Annual 04/14/2014 Elect Director David T. Ching Mgmt For For For The TJX Companies, Inc. TJX 06/10/2014 USA Annual 04/14/2014 Elect Director Michael F. Hines Mgmt For For For The TJX Companies, Inc. TJX 06/10/2014 USA Annual 04/14/2014 Elect Director Amy B. Lane Mgmt For For For The TJX Companies, Inc. TJX 06/10/2014 USA Annual 04/14/2014 Elect Director Carol Meyrowitz Mgmt For For For The TJX Companies, Inc. TJX 06/10/2014 USA Annual 04/14/2014 Elect Director John F. O'Brien Mgmt For For For The TJX Companies, Inc. TJX 06/10/2014 USA Annual 04/14/2014 Elect Director Willow B. Shire Mgmt For For For The TJX Companies, Inc. TJX 06/10/2014 USA Annual 04/14/2014 2 Ratify Auditors Mgmt For For For The TJX Companies, Inc. TJX 06/10/2014 USA Annual 04/14/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 Annual Meeting Mgmt Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 1 Open Meeting Mgmt Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 2a Approve Publication of Information in English Mgmt For For For Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 2b Receive Report of Management Board (Non-Voting) Mgmt Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 3 Discussion on Company's Corporate Governance Structure Mgmt Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 4a Discuss Remuneration Report Mgmt Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 4b Amend Management Equity Plan to Accelerate the Vesting of Shares Mgmt For For For Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 4c Approve Remuneration of Non-Executive Directors Mgmt For For For Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 4d Amend 2013 Equity Incentive Plan to Increase Number of Shares Available Mgmt For Against Against Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 5 Adopt Financial Statements Mgmt For For For Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 6 Announce Allocation of Income Mgmt Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 7 Approve Discharge of Executive Directors Mgmt For For For Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 8 Approve Discharge of Non-Exeucitve Directors Mgmt For For For Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For For Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 10a Reelect P. Guillemot to Supervisory Board Mgmt For For For Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 10b Reelect W. P. Paschke to Supervisory Board Mgmt For For For Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 10c Elect M. Brandjes to Supervisory Board Mgmt For For For Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 10d Elect L. A. Walker to Supervisory Board Mgmt For For For Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 10e Elect P. F. Hartman to Supervisory Board Mgmt For For For Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 10f Elect J. Ormerod to Supervisory Board Mgmt For Against Against Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 11 Ratify PricewaterhouseCoopers as Auditors For Fiscal Year 2014 Mgmt For For For Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 12 Approve Cancellation of Preference Shares Mgmt For For For Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 13a Amend Articles Re: Delete References to Preference Shares Mgmt For For For Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 13b Amend Articles Re: Casting Vote for the Chairman of the Board Mgmt For For For Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 13c Authorize Board to Make Distributions From Any Company Reserve Mgmt For For For Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 14 Allow Questions Mgmt Constellium NV CSTM 06/11/2014 Netherlands N22035104 Annual 05/14/2014 15 Close Meeting Mgmt Vote Summary Report Reporting Period: 07/31/2013 to 06/30/2014 Location(s): Segall Bryant & Hamill Institution Account(s): Segall Bryant & Hamill SCV Mutual Fund Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Logitech International S.A. LOGI 09/04/2013 Switzerland H50430232 Annual 08/29/2013 0 1 Accept Financial Statements and Statutory Reports Mgmt For For Do Not Vote Logitech International S.A. LOGI 09/04/2013 Switzerland H50430232 Annual 08/29/2013 0 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Do Not Vote Logitech International S.A. LOGI 09/04/2013 Switzerland H50430232 Annual 08/29/2013 0 3 Appropriation Of Retained Earnings Mgmt For For Do Not Vote Logitech International S.A. LOGI 09/04/2013 Switzerland H50430232 Annual 08/29/2013 0 4 Amend Qualified Employee Stock Purchase Plan Mgmt For For Do Not Vote Logitech International S.A. LOGI 09/04/2013 Switzerland H50430232 Annual 08/29/2013 0 5 Amend Executive Incentive Bonus Plan Mgmt For For Do Not Vote Logitech International S.A. LOGI 09/04/2013 Switzerland H50430232 Annual 08/29/2013 0 6 Authorize Repurchase of up to Ten Percent of Issued Share Capital Mgmt For Against Do Not Vote Logitech International S.A. LOGI 09/04/2013 Switzerland H50430232 Annual 08/29/2013 0 7 Approve Discharge of Board and Senior Management Mgmt For For Do Not Vote Logitech International S.A. LOGI 09/04/2013 Switzerland H50430232 Annual 08/29/2013 0 Reelect Daniel Borel as Director Mgmt For For Do Not Vote Logitech International S.A. LOGI 09/04/2013 Switzerland H50430232 Annual 08/29/2013 0 Reelect Kee-Lock Chua as Director Mgmt For For Do Not Vote Logitech International S.A. LOGI 09/04/2013 Switzerland H50430232 Annual 08/29/2013 0 Reelect Sally Davis as Director Mgmt For For Do Not Vote Logitech International S.A. LOGI 09/04/2013 Switzerland H50430232 Annual 08/29/2013 0 Reelect Guerrino De Luca as Director Mgmt For Against Do Not Vote Logitech International S.A. LOGI 09/04/2013 Switzerland H50430232 Annual 08/29/2013 0 Reelect Didier Hirsch as Director Mgmt For For Do Not Vote Logitech International S.A. LOGI 09/04/2013 Switzerland H50430232 Annual 08/29/2013 0 Reelect Neil Hunt as Director Mgmt For For Do Not Vote Logitech International S.A. LOGI 09/04/2013 Switzerland H50430232 Annual 08/29/2013 0 Reelect Monika Ribar as Director Mgmt For For Do Not Vote Logitech International S.A. LOGI 09/04/2013 Switzerland H50430232 Annual 08/29/2013 0 Elect Bracken P. Darrell as Director Mgmt For For Do Not Vote Logitech International S.A. LOGI 09/04/2013 Switzerland H50430232 Annual 08/29/2013 0 9 Ratify PricewaterhouseCoopers SA as Auditors Mgmt For For Do Not Vote Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Applied Industrial Technologies, Inc. AIT 10/29/2013 USA 03820C105 Annual 08/30/2013 0 Elect Director L. Thomas Hiltz Mgmt For For Do Not Vote Applied Industrial Technologies, Inc. AIT 10/29/2013 USA 03820C105 Annual 08/30/2013 0 Elect Director Edith Kelly-Green Mgmt For For Do Not Vote Applied Industrial Technologies, Inc. AIT 10/29/2013 USA 03820C105 Annual 08/30/2013 0 Elect Director Dan P. Komnenovich Mgmt For For Do Not Vote Applied Industrial Technologies, Inc. AIT 10/29/2013 USA 03820C105 Annual 08/30/2013 0 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Do Not Vote Applied Industrial Technologies, Inc. AIT 10/29/2013 USA 03820C105 Annual 08/30/2013 0 3 Ratify Auditors Mgmt For For Do Not Vote Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Oplink Communications, Inc. OPLK 11/06/2013 USA 68375Q403 Annual 09/16/2013 0 Elect Director Joseph Y. Liu Mgmt For Withhold Do Not Vote Oplink Communications, Inc. OPLK 11/06/2013 USA 68375Q403 Annual 09/16/2013 0 2 Ratify Auditors Mgmt For For Do Not Vote Oplink Communications, Inc. OPLK 11/06/2013 USA 68375Q403 Annual 09/16/2013 0 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Do Not Vote Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Aviat Networks, Inc. AVNW 11/13/2013 USA 05366Y102 Annual 09/19/2013 0 Elect Director William A. Hasler Mgmt For For Do Not Vote Aviat Networks, Inc. AVNW 11/13/2013 USA 05366Y102 Annual 09/19/2013 0 Elect Director Clifford H. Higgerson Mgmt For For Do Not Vote Aviat Networks, Inc. AVNW 11/13/2013 USA 05366Y102 Annual 09/19/2013 0 Elect Director Charles D. Kissner Mgmt For For Do Not Vote Aviat Networks, Inc. AVNW 11/13/2013 USA 05366Y102 Annual 09/19/2013 0 Elect Director Michael A. Pangia Mgmt For For Do Not Vote Aviat Networks, Inc. AVNW 11/13/2013 USA 05366Y102 Annual 09/19/2013 0 Elect Director Raghavendra Rau Mgmt For For Do Not Vote Aviat Networks, Inc. AVNW 11/13/2013 USA 05366Y102 Annual 09/19/2013 0 Elect Director Mohsen Sohi Mgmt For For Do Not Vote Aviat Networks, Inc. AVNW 11/13/2013 USA 05366Y102 Annual 09/19/2013 0 Elect Director James C. Stoffel Mgmt For For Do Not Vote Aviat Networks, Inc. AVNW 11/13/2013 USA 05366Y102 Annual 09/19/2013 0 Elect Director Edward F. Thompson Mgmt For For Do Not Vote Aviat Networks, Inc. AVNW 11/13/2013 USA 05366Y102 Annual 09/19/2013 0 2 Ratify Auditors Mgmt For For Do Not Vote Aviat Networks, Inc. AVNW 11/13/2013 USA 05366Y102 Annual 09/19/2013 0 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Do Not Vote Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Extreme Networks, Inc. EXTR 11/20/2013 USA 30226D106 Annual 10/01/2013 0 Elect Director Edward B. Meyercord, III Mgmt For For Do Not Vote Extreme Networks, Inc. EXTR 11/20/2013 USA 30226D106 Annual 10/01/2013 0 Elect Director John H. Kispert Mgmt For For Do Not Vote Extreme Networks, Inc. EXTR 11/20/2013 USA 30226D106 Annual 10/01/2013 0 Elect Director Charles W. Berger Mgmt For For Do Not Vote Extreme Networks, Inc. EXTR 11/20/2013 USA 30226D106 Annual 10/01/2013 0 Elect Director Charles Carinalli Mgmt For For Do Not Vote Extreme Networks, Inc. EXTR 11/20/2013 USA 30226D106 Annual 10/01/2013 0 Elect Director Maury Austin Mgmt For For Do Not Vote Extreme Networks, Inc. EXTR 11/20/2013 USA 30226D106 Annual 10/01/2013 0 Elect Director John C. Shoemaker Mgmt For For Do Not Vote Extreme Networks, Inc. EXTR 11/20/2013 USA 30226D106 Annual 10/01/2013 0 Elect Director Edward H. Kennedy Mgmt For For Do Not Vote Extreme Networks, Inc. EXTR 11/20/2013 USA 30226D106 Annual 10/01/2013 0 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Do Not Vote Extreme Networks, Inc. EXTR 11/20/2013 USA 30226D106 Annual 10/01/2013 0 3 Ratify Auditors Mgmt For For Do Not Vote Extreme Networks, Inc. EXTR 11/20/2013 USA 30226D106 Annual 10/01/2013 0 4 Approve Omnibus Stock Plan Mgmt For For Do Not Vote Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Harman International Industries, Incorporated HAR 12/04/2013 USA Annual 10/07/2013 0 1a Elect Director Adriane M. Brown Mgmt For For Do Not Vote Harman International Industries, Incorporated HAR 12/04/2013 USA Annual 10/07/2013 0 1b Elect Director John W. Diercksen Mgmt For For Do Not Vote Harman International Industries, Incorporated HAR 12/04/2013 USA Annual 10/07/2013 0 1c Elect Director Ann M. Korologos Mgmt For For Do Not Vote Harman International Industries, Incorporated HAR 12/04/2013 USA Annual 10/07/2013 0 1d Elect Director Jiren Liu Mgmt For Against Do Not Vote Harman International Industries, Incorporated HAR 12/04/2013 USA Annual 10/07/2013 0 1e Elect Director Edward H. Meyer Mgmt For For Do Not Vote Harman International Industries, Incorporated HAR 12/04/2013 USA Annual 10/07/2013 0 1f Elect Director Dinesh C. Paliwal Mgmt For For Do Not Vote Harman International Industries, Incorporated HAR 12/04/2013 USA Annual 10/07/2013 0 1g Elect Director Kenneth M. Reiss Mgmt For For Do Not Vote Harman International Industries, Incorporated HAR 12/04/2013 USA Annual 10/07/2013 0 1h Elect Director Hellene S. Runtagh Mgmt For For Do Not Vote Harman International Industries, Incorporated HAR 12/04/2013 USA Annual 10/07/2013 0 1i Elect Director Frank S. Sklarsky Mgmt For For Do Not Vote Harman International Industries, Incorporated HAR 12/04/2013 USA Annual 10/07/2013 0 1j Elect Director Gary G. Steel Mgmt For For Do Not Vote Harman International Industries, Incorporated HAR 12/04/2013 USA Annual 10/07/2013 0 2 Ratify Auditors Mgmt For For Do Not Vote Harman International Industries, Incorporated HAR 12/04/2013 USA Annual 10/07/2013 0 3 Amend Omnibus Stock Plan Mgmt For For Do Not Vote Harman International Industries, Incorporated HAR 12/04/2013 USA Annual 10/07/2013 0 4 Approve Executive Incentive Bonus Plan Mgmt For For Do Not Vote Harman International Industries, Incorporated HAR 12/04/2013 USA Annual 10/07/2013 0 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Do Not Vote Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction PLX Technology, Inc. PLXT 12/18/2013 USA Proxy Contest 11/11/2013 0 Management Proxy (White Card) Mgmt PLX Technology, Inc. PLXT 12/18/2013 USA Proxy Contest 11/11/2013 0 Elect Director D. James Guzy Mgmt For Do Not Vote Do Not Vote PLX Technology, Inc. PLXT 12/18/2013 USA Proxy Contest 11/11/2013 0 Elect Director John H. Hart Mgmt For Do Not Vote Do Not Vote PLX Technology, Inc. PLXT 12/18/2013 USA Proxy Contest 11/11/2013 0 Elect Director Thomas Riordan Mgmt For Do Not Vote Do Not Vote PLX Technology, Inc. PLXT 12/18/2013 USA Proxy Contest 11/11/2013 0 Elect Director Michael J. Salameh Mgmt For Do Not Vote Do Not Vote PLX Technology, Inc. PLXT 12/18/2013 USA Proxy Contest 11/11/2013 0 Elect Director Ralph H. Schmitt Mgmt For Do Not Vote Do Not Vote PLX Technology, Inc. PLXT 12/18/2013 USA Proxy Contest 11/11/2013 0 Elect Director Robert H. Smith Mgmt For Do Not Vote Do Not Vote PLX Technology, Inc. PLXT 12/18/2013 USA Proxy Contest 11/11/2013 0 Elect Director Patrick Verderico Mgmt For Do Not Vote Do Not Vote PLX Technology, Inc. PLXT 12/18/2013 USA Proxy Contest 11/11/2013 0 Elect Director David K. Raun Mgmt For Do Not Vote Do Not Vote PLX Technology, Inc. PLXT 12/18/2013 USA Proxy Contest 11/11/2013 0 2 Ratify Auditors Mgmt For Do Not Vote Do Not Vote PLX Technology, Inc. PLXT 12/18/2013 USA Proxy Contest 11/11/2013 0 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Do Not Vote Do Not Vote PLX Technology, Inc. PLXT 12/18/2013 USA Proxy Contest 11/11/2013 0 Dissident Proxy (Gold Card) Mgmt PLX Technology, Inc. PLXT 12/18/2013 USA Proxy Contest 11/11/2013 0 Elect Director Martin Colombatto SH For For Do Not Vote PLX Technology, Inc. PLXT 12/18/2013 USA Proxy Contest 11/11/2013 0 Elect Director Stephen Domenik SH For For Do Not Vote PLX Technology, Inc. PLXT 12/18/2013 USA Proxy Contest 11/11/2013 0 Elect Director Eric Singer SH For For Do Not Vote PLX Technology, Inc. PLXT 12/18/2013 USA Proxy Contest 11/11/2013 0 Management Nominee - John H. Hart SH For For Do Not Vote PLX Technology, Inc. PLXT 12/18/2013 USA Proxy Contest 11/11/2013 0 Management Nominee - Michael J. Salameh SH For For Do Not Vote PLX Technology, Inc. PLXT 12/18/2013 USA Proxy Contest 11/11/2013 0 Management Nominee - Ralph H. Schmitt SH For For Do Not Vote PLX Technology, Inc. PLXT 12/18/2013 USA Proxy Contest 11/11/2013 0 Management Nominee - Patrick Verderico SH For For Do Not Vote PLX Technology, Inc. PLXT 12/18/2013 USA Proxy Contest 11/11/2013 0 Management Nominee - David K. Raun SH For For Do Not Vote PLX Technology, Inc. PLXT 12/18/2013 USA Proxy Contest 11/11/2013 0 2 Ratify Auditors Mgmt For For Do Not Vote PLX Technology, Inc. PLXT 12/18/2013 USA Proxy Contest 11/11/2013 0 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt None For Do Not Vote Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Fabrinet FN 12/19/2013 Cayman Islands G3323L100 Annual 10/10/2013 0 Elect Homa Bahrami as Director Mgmt For For Do Not Vote Fabrinet FN 12/19/2013 Cayman Islands G3323L100 Annual 10/10/2013 0 Elect Rollance E. Olson as Director Mgmt For For Do Not Vote Fabrinet FN 12/19/2013 Cayman Islands G3323L100 Annual 10/10/2013 0 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Do Not Vote Fabrinet FN 12/19/2013 Cayman Islands G3323L100 Annual 10/10/2013 0 3 Ratify PricewaterhouseCoopers ABAS Ltd as Auditors Mgmt For For Do Not Vote Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Actuant Corporation ATU 01/14/2014 USA 00508X203 Annual 11/15/2013 0 Elect Director Robert C. Arzbaecher Mgmt For For Do Not Vote Actuant Corporation ATU 01/14/2014 USA 00508X203 Annual 11/15/2013 0 Elect Director Gurminder S. Bedi Mgmt For For Do Not Vote Actuant Corporation ATU 01/14/2014 USA 00508X203 Annual 11/15/2013 0 Elect Director Thomas J. Fischer Mgmt For For Do Not Vote Actuant Corporation ATU 01/14/2014 USA 00508X203 Annual 11/15/2013 0 Elect Director Mark E. Goldstein Mgmt For For Do Not Vote Actuant Corporation ATU 01/14/2014 USA 00508X203 Annual 11/15/2013 0 Elect Director William K. Hall Mgmt For For Do Not Vote Actuant Corporation ATU 01/14/2014 USA 00508X203 Annual 11/15/2013 0 Elect Director R. Alan Hunter, Jr. Mgmt For For Do Not Vote Actuant Corporation ATU 01/14/2014 USA 00508X203 Annual 11/15/2013 0 Elect Director Robert A. Peterson Mgmt For For Do Not Vote Actuant Corporation ATU 01/14/2014 USA 00508X203 Annual 11/15/2013 0 Elect Director Holly A. Van Deursen Mgmt For For Do Not Vote Actuant Corporation ATU 01/14/2014 USA 00508X203 Annual 11/15/2013 0 Elect Director Dennis K. Williams Mgmt For For Do Not Vote Actuant Corporation ATU 01/14/2014 USA 00508X203 Annual 11/15/2013 0 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Do Not Vote Actuant Corporation ATU 01/14/2014 USA 00508X203 Annual 11/15/2013 0 3 Ratify Auditors Mgmt For For Do Not Vote Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction New Jersey Resources Corporation NJR 01/22/2014 USA Annual 11/25/2013 0 Elect Director Jane M. Kenny Mgmt For For Do Not Vote New Jersey Resources Corporation NJR 01/22/2014 USA Annual 11/25/2013 0 Elect Director Sharon C. Taylor Mgmt For For Do Not Vote New Jersey Resources Corporation NJR 01/22/2014 USA Annual 11/25/2013 0 Elect Director David A. Trice Mgmt For For Do Not Vote New Jersey Resources Corporation NJR 01/22/2014 USA Annual 11/25/2013 0 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Do Not Vote New Jersey Resources Corporation NJR 01/22/2014 USA Annual 11/25/2013 0 3 Amend Certificate of Incorporation Mgmt For Against Do Not Vote New Jersey Resources Corporation NJR 01/22/2014 USA Annual 11/25/2013 0 4 Ratify Auditors Mgmt For For Do Not Vote Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Schnitzer Steel Industries, Inc. SCHN 01/29/2014 USA Annual 12/03/2013 0 Elect Director Wayland R. Hicks Mgmt For For Do Not Vote Schnitzer Steel Industries, Inc. SCHN 01/29/2014 USA Annual 12/03/2013 0 Elect Director Judith A. Johansen Mgmt For For Do Not Vote Schnitzer Steel Industries, Inc. SCHN 01/29/2014 USA Annual 12/03/2013 0 Elect Director Tamara L. Lundgren Mgmt For For Do Not Vote Schnitzer Steel Industries, Inc. SCHN 01/29/2014 USA Annual 12/03/2013 0 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Do Not Vote Schnitzer Steel Industries, Inc. SCHN 01/29/2014 USA Annual 12/03/2013 0 3 Amend Omnibus Stock Plan Mgmt For Against Do Not Vote Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction The Laclede Group, Inc. LG 01/30/2014 USA Annual 11/21/2013 0 Elect Director Edward L. Glotzbach Mgmt For For Do Not Vote The Laclede Group, Inc. LG 01/30/2014 USA Annual 11/21/2013 0 Elect Director W. Stephen Maritz Mgmt For For Do Not Vote The Laclede Group, Inc. LG 01/30/2014 USA Annual 11/21/2013 0 Elect Director John P. Stupp, Jr. Mgmt For For Do Not Vote The Laclede Group, Inc. LG 01/30/2014 USA Annual 11/21/2013 0 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Do Not Vote The Laclede Group, Inc. LG 01/30/2014 USA Annual 11/21/2013 0 3 Ratify Auditors Mgmt For For Do Not Vote Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction ESCO Technologies Inc. ESE 02/05/2014 USA Annual 12/06/2013 0 Elect Director L.W. Solley Mgmt For For Do Not Vote ESCO Technologies Inc. ESE 02/05/2014 USA Annual 12/06/2013 0 Elect Director J.D. Woods Mgmt For For Do Not Vote ESCO Technologies Inc. ESE 02/05/2014 USA Annual 12/06/2013 0 Elect Director G.E. Muenster Mgmt For For Do Not Vote ESCO Technologies Inc. ESE 02/05/2014 USA Annual 12/06/2013 0 2 Ratify Auditors Mgmt For For Do Not Vote ESCO Technologies Inc. ESE 02/05/2014 USA Annual 12/06/2013 0 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Do Not Vote ESCO Technologies Inc. ESE 02/05/2014 USA Annual 12/06/2013 0 4 Report on Sustainability SH Against For Do Not Vote Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction TFS Financial Corporation TFSL 02/20/2014 USA 87240R107 Annual 12/23/2013 0 Elect Director Robert B. Heisler, Jr. Mgmt For For Do Not Vote TFS Financial Corporation TFSL 02/20/2014 USA 87240R107 Annual 12/23/2013 0 Elect Director William C. Mulligan Mgmt For For Do Not Vote TFS Financial Corporation TFSL 02/20/2014 USA 87240R107 Annual 12/23/2013 0 Elect Director Terrence R. Ozan Mgmt For For Do Not Vote TFS Financial Corporation TFSL 02/20/2014 USA 87240R107 Annual 12/23/2013 0 Elect Director Paul W. Stefanik Mgmt For For Do Not Vote TFS Financial Corporation TFSL 02/20/2014 USA 87240R107 Annual 12/23/2013 0 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Do Not Vote TFS Financial Corporation TFSL 02/20/2014 USA 87240R107 Annual 12/23/2013 0 3 Ratify Auditors Mgmt For For Do Not Vote Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Hillenbrand, Inc. HI 02/26/2014 USA Annual 12/20/2013 0 Elect Director Thomas H. Johnson Mgmt For For Do Not Vote Hillenbrand, Inc. HI 02/26/2014 USA Annual 12/20/2013 0 Elect Director Neil S. Novich Mgmt For For Do Not Vote Hillenbrand, Inc. HI 02/26/2014 USA Annual 12/20/2013 0 Elect Director Joe A. Raver Mgmt For For Do Not Vote Hillenbrand, Inc. HI 02/26/2014 USA Annual 12/20/2013 0 Elect Director W. August Hillenbrand Mgmt For For Do Not Vote Hillenbrand, Inc. HI 02/26/2014 USA Annual 12/20/2013 0 Elect Director Joy M. Greenway Mgmt For For Do Not Vote Hillenbrand, Inc. HI 02/26/2014 USA Annual 12/20/2013 0 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Do Not Vote Hillenbrand, Inc. HI 02/26/2014 USA Annual 12/20/2013 0 3 Amend Omnibus Stock Plan Mgmt For For Do Not Vote Hillenbrand, Inc. HI 02/26/2014 USA Annual 12/20/2013 0 4 Amend Executive Incentive Bonus Plan Mgmt For For Do Not Vote Hillenbrand, Inc. HI 02/26/2014 USA Annual 12/20/2013 0 5 Ratify Auditors Mgmt For For Do Not Vote Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction PTC Inc. PTC 03/05/2014 USA 69370C100 Annual 01/06/2014 0 Elect Director Janice D. Chaffin Mgmt For For Do Not Vote PTC Inc. PTC 03/05/2014 USA 69370C100 Annual 01/06/2014 0 Elect Director James E. Heppelmann Mgmt For For Do Not Vote PTC Inc. PTC 03/05/2014 USA 69370C100 Annual 01/06/2014 0 Elect Director Paul A. Lacy Mgmt For For Do Not Vote PTC Inc. PTC 03/05/2014 USA 69370C100 Annual 01/06/2014 0 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Do Not Vote PTC Inc. PTC 03/05/2014 USA 69370C100 Annual 01/06/2014 0 3 Ratify Auditors Mgmt For For Do Not Vote PTC Inc. PTC 03/05/2014 USA 69370C100 Annual 01/06/2014 0 4 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Mgmt For Against Do Not Vote Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Hill-Rom Holdings, Inc. HRC 03/07/2014 USA Annual 12/31/2013 0 Elect Director Rolf A. Classon Mgmt For For Do Not Vote Hill-Rom Holdings, Inc. HRC 03/07/2014 USA Annual 12/31/2013 0 Elect Director William G. Dempsey Mgmt For For Do Not Vote Hill-Rom Holdings, Inc. HRC 03/07/2014 USA Annual 12/31/2013 0 Elect Director James R. Giertz Mgmt For For Do Not Vote Hill-Rom Holdings, Inc. HRC 03/07/2014 USA Annual 12/31/2013 0 Elect Director Charles E. Golden Mgmt For For Do Not Vote Hill-Rom Holdings, Inc. HRC 03/07/2014 USA Annual 12/31/2013 0 Elect Director John J. Greisch Mgmt For For Do Not Vote Hill-Rom Holdings, Inc. HRC 03/07/2014 USA Annual 12/31/2013 0 Elect Director William H. Kucheman Mgmt For For Do Not Vote Hill-Rom Holdings, Inc. HRC 03/07/2014 USA Annual 12/31/2013 0 Elect Director Ronald A. Malone Mgmt For For Do Not Vote Hill-Rom Holdings, Inc. HRC 03/07/2014 USA Annual 12/31/2013 0 Elect Director Eduardo R. Menasce Mgmt For For Do Not Vote Hill-Rom Holdings, Inc. HRC 03/07/2014 USA Annual 12/31/2013 0 Elect Director Joanne C. Smith Mgmt For For Do Not Vote Hill-Rom Holdings, Inc. HRC 03/07/2014 USA Annual 12/31/2013 0 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Do Not Vote Hill-Rom Holdings, Inc. HRC 03/07/2014 USA Annual 12/31/2013 0 3 Ratify Auditors Mgmt For For Do Not Vote Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction The Pantry, Inc. PTRY 03/13/2014 USA Proxy Contest 01/16/2014 0 Management Proxy (White Card) Mgmt The Pantry, Inc. PTRY 03/13/2014 USA Proxy Contest 01/16/2014 0 Elect Director Robert F. Bernstock Mgmt For Do Not Vote Do Not Vote The Pantry, Inc. PTRY 03/13/2014 USA Proxy Contest 01/16/2014 0 Elect Director Thomas W. Dickson Mgmt For Do Not Vote Do Not Vote The Pantry, Inc. PTRY 03/13/2014 USA Proxy Contest 01/16/2014 0 Elect Director Wilfred A. Finnegan Mgmt For Do Not Vote Do Not Vote The Pantry, Inc. PTRY 03/13/2014 USA Proxy Contest 01/16/2014 0 Elect Director Kathleen Guion Mgmt For Do Not Vote Do Not Vote The Pantry, Inc. PTRY 03/13/2014 USA Proxy Contest 01/16/2014 0 Elect Director Dennis G. Hatchell Mgmt For Do Not Vote Do Not Vote The Pantry, Inc. PTRY 03/13/2014 USA Proxy Contest 01/16/2014 0 Elect Director Edwin J. Holman Mgmt For Do Not Vote Do Not Vote The Pantry, Inc. PTRY 03/13/2014 USA Proxy Contest 01/16/2014 0 Elect Director Terry L. McElroy Mgmt For Do Not Vote Do Not Vote The Pantry, Inc. PTRY 03/13/2014 USA Proxy Contest 01/16/2014 0 Elect Director Mark D. Miles Mgmt For Do Not Vote Do Not Vote The Pantry, Inc. PTRY 03/13/2014 USA Proxy Contest 01/16/2014 0 Elect Director Thomas M. Murnane Mgmt For Do Not Vote Do Not Vote The Pantry, Inc. PTRY 03/13/2014 USA Proxy Contest 01/16/2014 0 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Do Not Vote Do Not Vote The Pantry, Inc. PTRY 03/13/2014 USA Proxy Contest 01/16/2014 0 3 Ratify Auditors Mgmt For Do Not Vote Do Not Vote The Pantry, Inc. PTRY 03/13/2014 USA Proxy Contest 01/16/2014 0 4 Report on Human Rights Risk Assessment Process SH Against Do Not Vote Do Not Vote The Pantry, Inc. PTRY 03/13/2014 USA Proxy Contest 01/16/2014 0 Dissident Proxy (Gold Card) Mgmt The Pantry, Inc. PTRY 03/13/2014 USA Proxy Contest 01/16/2014 0 Elect Directors Todd E. Diener SH For For Do Not Vote The Pantry, Inc. PTRY 03/13/2014 USA Proxy Contest 01/16/2014 0 Elect Directors James C. Pappas SH For For Do Not Vote The Pantry, Inc. PTRY 03/13/2014 USA Proxy Contest 01/16/2014 0 Elect Directors Joshua E. Schechter SH For Withhold Do Not Vote The Pantry, Inc. PTRY 03/13/2014 USA Proxy Contest 01/16/2014 0 Management Nominee - Thomas W. Dickson SH For For Do Not Vote The Pantry, Inc. PTRY 03/13/2014 USA Proxy Contest 01/16/2014 0 Management Nominee - Wilfred A. Finnegan SH For For Do Not Vote The Pantry, Inc. PTRY 03/13/2014 USA Proxy Contest 01/16/2014 0 Management Nominee - Kathleen Guion SH For For Do Not Vote The Pantry, Inc. PTRY 03/13/2014 USA Proxy Contest 01/16/2014 0 Management Nominee - Dennis G. Hatchell SH For For Do Not Vote The Pantry, Inc. PTRY 03/13/2014 USA Proxy Contest 01/16/2014 0 Management Nominee - Terry L. McElroy SH For For Do Not Vote The Pantry, Inc. PTRY 03/13/2014 USA Proxy Contest 01/16/2014 0 Management Nominee - Mark D. Miles SH For For Do Not Vote The Pantry, Inc. PTRY 03/13/2014 USA Proxy Contest 01/16/2014 0 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt None For Do Not Vote The Pantry, Inc. PTRY 03/13/2014 USA Proxy Contest 01/16/2014 0 3 Ratify Auditors Mgmt None For Do Not Vote The Pantry, Inc. PTRY 03/13/2014 USA Proxy Contest 01/16/2014 0 4 Report on Human Rights Risk Assessment Process SH None For Do Not Vote Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction CLARCOR Inc. CLC 03/25/2014 USA Annual 02/07/2014 Elect Director Mark A. Emkes Mgmt For For For CLARCOR Inc. CLC 03/25/2014 USA Annual 02/07/2014 Elect Director Robert H. Jenkins Mgmt For For For CLARCOR Inc. CLC 03/25/2014 USA Annual 02/07/2014 Elect Director Philip R. Lochner, Jr. Mgmt For For For CLARCOR Inc. CLC 03/25/2014 USA Annual 02/07/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For CLARCOR Inc. CLC 03/25/2014 USA Annual 02/07/2014 3 Approve Omnibus Stock Plan Mgmt For For For CLARCOR Inc. CLC 03/25/2014 USA Annual 02/07/2014 4 Report on Sustainability SH Against For For CLARCOR Inc. CLC 03/25/2014 USA Annual 02/07/2014 5 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Urstadt Biddle Properties Inc. UBA 03/26/2014 USA Annual 01/27/2014 Elect Director Kevin J. Bannon Mgmt For Withhold Withhold Urstadt Biddle Properties Inc. UBA 03/26/2014 USA Annual 01/27/2014 Elect Director Richard Grellier Mgmt For Withhold Withhold Urstadt Biddle Properties Inc. UBA 03/26/2014 USA Annual 01/27/2014 Elect Director Charles D. Urstadt Mgmt For Withhold Withhold Urstadt Biddle Properties Inc. UBA 03/26/2014 USA Annual 01/27/2014 2 Ratify Auditors Mgmt For For For Urstadt Biddle Properties Inc. UBA 03/26/2014 USA Annual 01/27/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Urstadt Biddle Properties Inc. UBA 03/26/2014 USA Annual 01/27/2014 4 Amend Restricted Stock Plan Mgmt For Against Against Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Lakeland Financial Corporation LKFN 04/08/2014 USA Annual 02/19/2014 Elect Director Blake W. Augsburger Mgmt For For For Lakeland Financial Corporation LKFN 04/08/2014 USA Annual 02/19/2014 Elect Director Robert E. Bartels, Jr. Mgmt For For For Lakeland Financial Corporation LKFN 04/08/2014 USA Annual 02/19/2014 Elect Director Thomas A. Hiatt Mgmt For For For Lakeland Financial Corporation LKFN 04/08/2014 USA Annual 02/19/2014 Elect Director Michael L. Kubacki Mgmt For For For Lakeland Financial Corporation LKFN 04/08/2014 USA Annual 02/19/2014 Elect Director Charles E. Niemier Mgmt For For For Lakeland Financial Corporation LKFN 04/08/2014 USA Annual 02/19/2014 Elect Director Steven D. Ross Mgmt For For For Lakeland Financial Corporation LKFN 04/08/2014 USA Annual 02/19/2014 Elect Director Brian J. Smith Mgmt For For For Lakeland Financial Corporation LKFN 04/08/2014 USA Annual 02/19/2014 Elect Director Bradley J. Toothaker Mgmt For For For Lakeland Financial Corporation LKFN 04/08/2014 USA Annual 02/19/2014 Elect Director Ronald D. Truex Mgmt For For For Lakeland Financial Corporation LKFN 04/08/2014 USA Annual 02/19/2014 Elect Director M. Scott Welch Mgmt For For For Lakeland Financial Corporation LKFN 04/08/2014 USA Annual 02/19/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Lakeland Financial Corporation LKFN 04/08/2014 USA Annual 02/19/2014 3 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Simmons First National Corporation SFNC 04/15/2014 USA Annual 02/14/2014 1 Fix Number of Directors at Nine Mgmt For For For Simmons First National Corporation SFNC 04/15/2014 USA Annual 02/14/2014 Elect Director David L. Bartlett Mgmt For For For Simmons First National Corporation SFNC 04/15/2014 USA Annual 02/14/2014 Elect Director William E. Clark, II Mgmt For For For Simmons First National Corporation SFNC 04/15/2014 USA Annual 02/14/2014 Elect Director Steven A. Cosse Mgmt For For For Simmons First National Corporation SFNC 04/15/2014 USA Annual 02/14/2014 Elect Director Edward Drilling Mgmt For For For Simmons First National Corporation SFNC 04/15/2014 USA Annual 02/14/2014 Elect Director Sharon Gaber Mgmt For For For Simmons First National Corporation SFNC 04/15/2014 USA Annual 02/14/2014 Elect Director Eugene Hunt Mgmt For For For Simmons First National Corporation SFNC 04/15/2014 USA Annual 02/14/2014 Elect Director George A. Makris, Jr. Mgmt For For For Simmons First National Corporation SFNC 04/15/2014 USA Annual 02/14/2014 Elect Director Harry L. Ryburn Mgmt For For For Simmons First National Corporation SFNC 04/15/2014 USA Annual 02/14/2014 Elect Director Robert L. Shoptaw Mgmt For For For Simmons First National Corporation SFNC 04/15/2014 USA Annual 02/14/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Simmons First National Corporation SFNC 04/15/2014 USA Annual 02/14/2014 4 Approve Outside Director Stock Awards Mgmt For For For Simmons First National Corporation SFNC 04/15/2014 USA Annual 02/14/2014 5 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction FirstMerit Corporation FMER 04/16/2014 USA Annual 02/21/2014 Elect Director Lizabeth A. Ardisana Mgmt For For For FirstMerit Corporation FMER 04/16/2014 USA Annual 02/21/2014 Elect Director Steven H. Baer Mgmt For For For FirstMerit Corporation FMER 04/16/2014 USA Annual 02/21/2014 Elect Director Karen S. Belden Mgmt For For For FirstMerit Corporation FMER 04/16/2014 USA Annual 02/21/2014 Elect Director R. Cary Blair Mgmt For For For FirstMerit Corporation FMER 04/16/2014 USA Annual 02/21/2014 Elect Director John C. Blickle Mgmt For For For FirstMerit Corporation FMER 04/16/2014 USA Annual 02/21/2014 Elect Director Robert W. Briggs Mgmt For For For FirstMerit Corporation FMER 04/16/2014 USA Annual 02/21/2014 Elect Director Richard Colella Mgmt For For For FirstMerit Corporation FMER 04/16/2014 USA Annual 02/21/2014 Elect Director Robert S. Cubbin Mgmt For For For FirstMerit Corporation FMER 04/16/2014 USA Annual 02/21/2014 Elect Director Gina D. France Mgmt For For For FirstMerit Corporation FMER 04/16/2014 USA Annual 02/21/2014 Elect Director Paul G. Greig Mgmt For For For FirstMerit Corporation FMER 04/16/2014 USA Annual 02/21/2014 Elect Director Terry L. Haines Mgmt For For For FirstMerit Corporation FMER 04/16/2014 USA Annual 02/21/2014 Elect Director J. Michael Hochschwender Mgmt For For For FirstMerit Corporation FMER 04/16/2014 USA Annual 02/21/2014 Elect Director Clifford J. Isroff Mgmt For For For FirstMerit Corporation FMER 04/16/2014 USA Annual 02/21/2014 Elect Director Philip A. Lloyd, II Mgmt For For For FirstMerit Corporation FMER 04/16/2014 USA Annual 02/21/2014 Elect Director Russ M. Strobel Mgmt For For For FirstMerit Corporation FMER 04/16/2014 USA Annual 02/21/2014 2 Ratify Auditors Mgmt For For For FirstMerit Corporation FMER 04/16/2014 USA Annual 02/21/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Wesbanco, Inc. WSBC 04/16/2014 USA Annual 03/03/2014 Elect Director Abigail M. Feinknopf Mgmt For For For Wesbanco, Inc. WSBC 04/16/2014 USA Annual 03/03/2014 Elect Director Paul M. Limbert Mgmt For For For Wesbanco, Inc. WSBC 04/16/2014 USA Annual 03/03/2014 Elect Director Jay T. McCamic Mgmt For For For Wesbanco, Inc. WSBC 04/16/2014 USA Annual 03/03/2014 Elect Director F. Eric Nelson, Jr. Mgmt For For For Wesbanco, Inc. WSBC 04/16/2014 USA Annual 03/03/2014 Elect Director Todd F. Clossin Mgmt For For For Wesbanco, Inc. WSBC 04/16/2014 USA Annual 03/03/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Banner Corporation BANR 04/22/2014 USA 06652V208 Annual 03/01/2014 Elect Director Jesse G. Foster Mgmt For For For Banner Corporation BANR 04/22/2014 USA 06652V208 Annual 03/01/2014 Elect Director Mark J. Grescovich Mgmt For For For Banner Corporation BANR 04/22/2014 USA 06652V208 Annual 03/01/2014 Elect Director D. Michael Jones Mgmt For Withhold Withhold Banner Corporation BANR 04/22/2014 USA 06652V208 Annual 03/01/2014 Elect Director David A. Klaue Mgmt For For For Banner Corporation BANR 04/22/2014 USA 06652V208 Annual 03/01/2014 Elect Director Brent A. Orrico Mgmt For For For Banner Corporation BANR 04/22/2014 USA 06652V208 Annual 03/01/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Banner Corporation BANR 04/22/2014 USA 06652V208 Annual 03/01/2014 3 Approve Omnibus Stock Plan Mgmt For For For Banner Corporation BANR 04/22/2014 USA 06652V208 Annual 03/01/2014 4 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Orbital Sciences Corporation ORB 04/22/2014 USA Annual 02/24/2014 1a Elect Director Janice I. Obuchowski Mgmt For For For Orbital Sciences Corporation ORB 04/22/2014 USA Annual 02/24/2014 1b Elect Director Frank L. Salizzoni Mgmt For For For Orbital Sciences Corporation ORB 04/22/2014 USA Annual 02/24/2014 1c Elect Director Harrison H. Schmitt Mgmt For For For Orbital Sciences Corporation ORB 04/22/2014 USA Annual 02/24/2014 1d Elect Director David W. Thompson Mgmt For For For Orbital Sciences Corporation ORB 04/22/2014 USA Annual 02/24/2014 2 Ratify Auditors Mgmt For For For Orbital Sciences Corporation ORB 04/22/2014 USA Annual 02/24/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Unitil Corporation UTL 04/22/2014 USA Annual 02/14/2014 Elect Director Robert V. Antonucci Mgmt For For For Unitil Corporation UTL 04/22/2014 USA Annual 02/14/2014 Elect Director David P. Brownell Mgmt For For For Unitil Corporation UTL 04/22/2014 USA Annual 02/14/2014 Elect Director Albert H. Elfner, III Mgmt For For For Unitil Corporation UTL 04/22/2014 USA Annual 02/14/2014 Elect Director Michael B. Green Mgmt For For For Unitil Corporation UTL 04/22/2014 USA Annual 02/14/2014 Elect Director M. Brian O'Shaughnessy Mgmt For For For Unitil Corporation UTL 04/22/2014 USA Annual 02/14/2014 2 Ratify Auditors Mgmt For For For Unitil Corporation UTL 04/22/2014 USA Annual 02/14/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction TTM Technologies, Inc. TTMI 04/23/2014 USA 87305R109 Annual 02/24/2014 Elect Director Kenton K. Alder Mgmt For For For TTM Technologies, Inc. TTMI 04/23/2014 USA 87305R109 Annual 02/24/2014 Elect Director Philip G. Franklin Mgmt For For For TTM Technologies, Inc. TTMI 04/23/2014 USA 87305R109 Annual 02/24/2014 2 Approve Omnibus Stock Plan Mgmt For For For TTM Technologies, Inc. TTMI 04/23/2014 USA 87305R109 Annual 02/24/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For TTM Technologies, Inc. TTMI 04/23/2014 USA 87305R109 Annual 02/24/2014 4 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Astec Industries, Inc. ASTE 04/24/2014 USA Annual 02/14/2014 Elect Director William D. Gehl Mgmt For For For Astec Industries, Inc. ASTE 04/24/2014 USA Annual 02/14/2014 Elect Director William G. Dorey Mgmt For For For Astec Industries, Inc. ASTE 04/24/2014 USA Annual 02/14/2014 Elect Director Charles F. Potts Mgmt For For For Astec Industries, Inc. ASTE 04/24/2014 USA Annual 02/14/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Astec Industries, Inc. ASTE 04/24/2014 USA Annual 02/14/2014 3 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Peoples Bancorp Inc. PEBO 04/24/2014 USA Annual 02/24/2014 Elect Director Tara M. Abraham Mgmt For For For Peoples Bancorp Inc. PEBO 04/24/2014 USA Annual 02/24/2014 Elect Director James S. Huggins Mgmt For For For Peoples Bancorp Inc. PEBO 04/24/2014 USA Annual 02/24/2014 Elect Director Brenda F. Jones Mgmt For For For Peoples Bancorp Inc. PEBO 04/24/2014 USA Annual 02/24/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Peoples Bancorp Inc. PEBO 04/24/2014 USA Annual 02/24/2014 3 Approve Qualified Employee Stock Purchase Plan Mgmt For For For Peoples Bancorp Inc. PEBO 04/24/2014 USA Annual 02/24/2014 4 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Sensient Technologies Corporation SXT 04/24/2014 USA 81725T100 Proxy Contest 02/28/2014 Management Proxy (White Card) Mgmt Sensient Technologies Corporation SXT 04/24/2014 USA 81725T100 Proxy Contest 02/28/2014 Elect Director Hank Brown Mgmt For Withhold Withhold Sensient Technologies Corporation SXT 04/24/2014 USA 81725T100 Proxy Contest 02/28/2014 Elect Director Edward H. Cichurski Mgmt For Withhold Withhold Sensient Technologies Corporation SXT 04/24/2014 USA 81725T100 Proxy Contest 02/28/2014 Elect Director Fergus M. Clydesdale Mgmt For Withhold Withhold Sensient Technologies Corporation SXT 04/24/2014 USA 81725T100 Proxy Contest 02/28/2014 Elect Director James A. D. Croft Mgmt For Withhold Withhold Sensient Technologies Corporation SXT 04/24/2014 USA 81725T100 Proxy Contest 02/28/2014 Elect Director William V. Hickey Mgmt For Withhold Withhold Sensient Technologies Corporation SXT 04/24/2014 USA 81725T100 Proxy Contest 02/28/2014 Elect Director Kenneth P. Manning Mgmt For Withhold Withhold Sensient Technologies Corporation SXT 04/24/2014 USA 81725T100 Proxy Contest 02/28/2014 Elect Director Paul Manning Mgmt For Withhold Withhold Sensient Technologies Corporation SXT 04/24/2014 USA 81725T100 Proxy Contest 02/28/2014 Elect Director Elaine R. Wedral Mgmt For Withhold Withhold Sensient Technologies Corporation SXT 04/24/2014 USA 81725T100 Proxy Contest 02/28/2014 Elect Director Essie Whitelaw Mgmt For Withhold Withhold Sensient Technologies Corporation SXT 04/24/2014 USA 81725T100 Proxy Contest 02/28/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Sensient Technologies Corporation SXT 04/24/2014 USA 81725T100 Proxy Contest 02/28/2014 3 Amend Executive Incentive Bonus Plan Mgmt For For For Sensient Technologies Corporation SXT 04/24/2014 USA 81725T100 Proxy Contest 02/28/2014 4 Ratify Auditors Mgmt For For For Sensient Technologies Corporation SXT 04/24/2014 USA 81725T100 Proxy Contest 02/28/2014 Dissident Proxy (Green Card) Mgmt Sensient Technologies Corporation SXT 04/24/2014 USA 81725T100 Proxy Contest 02/28/2014 Elect Director James R. Henderson SH For Do Not Vote Do Not Vote Sensient Technologies Corporation SXT 04/24/2014 USA 81725T100 Proxy Contest 02/28/2014 Elect Director James E. Hyman SH For Do Not Vote Do Not Vote Sensient Technologies Corporation SXT 04/24/2014 USA 81725T100 Proxy Contest 02/28/2014 Elect Director Stephen E. Loukas SH For Do Not Vote Do Not Vote Sensient Technologies Corporation SXT 04/24/2014 USA 81725T100 Proxy Contest 02/28/2014 Elect Director William E. Redmond, Jr. SH For Do Not Vote Do Not Vote Sensient Technologies Corporation SXT 04/24/2014 USA 81725T100 Proxy Contest 02/28/2014 Management Nominee - Hank Brown SH None Do Not Vote Do Not Vote Sensient Technologies Corporation SXT 04/24/2014 USA 81725T100 Proxy Contest 02/28/2014 Management Nominee - Edward H. Cichurski SH None Do Not Vote Do Not Vote Sensient Technologies Corporation SXT 04/24/2014 USA 81725T100 Proxy Contest 02/28/2014 Management Nominee - Fergus M. Clydesdale SH None Do Not Vote Do Not Vote Sensient Technologies Corporation SXT 04/24/2014 USA 81725T100 Proxy Contest 02/28/2014 Management Nominee - Paul Manning SH None Do Not Vote Do Not Vote Sensient Technologies Corporation SXT 04/24/2014 USA 81725T100 Proxy Contest 02/28/2014 Management Nominee - Elaine R. Wedral SH None Do Not Vote Do Not Vote Sensient Technologies Corporation SXT 04/24/2014 USA 81725T100 Proxy Contest 02/28/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt None Do Not Vote Do Not Vote Sensient Technologies Corporation SXT 04/24/2014 USA 81725T100 Proxy Contest 02/28/2014 3 Amend Executive Incentive Bonus Plan Mgmt None Do Not Vote Do Not Vote Sensient Technologies Corporation SXT 04/24/2014 USA 81725T100 Proxy Contest 02/28/2014 4 Ratify Auditors Mgmt None Do Not Vote Do Not Vote Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction TreeHouse Foods, Inc. THS 04/24/2014 USA 89469A104 Annual 02/28/2014 Elect Director Dennis F. O'Brien Mgmt For For For TreeHouse Foods, Inc. THS 04/24/2014 USA 89469A104 Annual 02/28/2014 Elect Director Sam K. Reed Mgmt For For For TreeHouse Foods, Inc. THS 04/24/2014 USA 89469A104 Annual 02/28/2014 Elect Director Ann M. Sardini Mgmt For For For TreeHouse Foods, Inc. THS 04/24/2014 USA 89469A104 Annual 02/28/2014 2 Ratify Auditors Mgmt For For For TreeHouse Foods, Inc. THS 04/24/2014 USA 89469A104 Annual 02/28/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Weingarten Realty Investors WRI 04/24/2014 USA Annual 02/27/2014 Elect Director Andrew M. Alexander Mgmt For For For Weingarten Realty Investors WRI 04/24/2014 USA Annual 02/27/2014 Elect Director Stanford Alexander Mgmt For For For Weingarten Realty Investors WRI 04/24/2014 USA Annual 02/27/2014 Elect Director Shelaghmichael Brown Mgmt For For For Weingarten Realty Investors WRI 04/24/2014 USA Annual 02/27/2014 Elect Director James W. Crownover Mgmt For For For Weingarten Realty Investors WRI 04/24/2014 USA Annual 02/27/2014 Elect Director Robert J. Cruikshank Mgmt For For For Weingarten Realty Investors WRI 04/24/2014 USA Annual 02/27/2014 Elect Director Melvin A. Dow Mgmt For For For Weingarten Realty Investors WRI 04/24/2014 USA Annual 02/27/2014 Elect Director Stephen A. Lasher Mgmt For For For Weingarten Realty Investors WRI 04/24/2014 USA Annual 02/27/2014 Elect Director Thomas L. Ryan Mgmt For Withhold Withhold Weingarten Realty Investors WRI 04/24/2014 USA Annual 02/27/2014 Elect Director Douglas W. Schnitzer Mgmt For For For Weingarten Realty Investors WRI 04/24/2014 USA Annual 02/27/2014 Elect Director C. Park Shaper Mgmt For For For Weingarten Realty Investors WRI 04/24/2014 USA Annual 02/27/2014 Elect Director Marc J. Shapiro Mgmt For For For Weingarten Realty Investors WRI 04/24/2014 USA Annual 02/27/2014 2 Ratify Auditors Mgmt For For For Weingarten Realty Investors WRI 04/24/2014 USA Annual 02/27/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Myers Industries, Inc. MYE 04/25/2014 USA Annual 03/03/2014 Elect Director Vincent C. Byrd Mgmt For For For Myers Industries, Inc. MYE 04/25/2014 USA Annual 03/03/2014 Elect Director Sarah R. Coffin Mgmt For For For Myers Industries, Inc. MYE 04/25/2014 USA Annual 03/03/2014 Elect Director John B. Crowe Mgmt For For For Myers Industries, Inc. MYE 04/25/2014 USA Annual 03/03/2014 Elect Director William A. Foley Mgmt For For For Myers Industries, Inc. MYE 04/25/2014 USA Annual 03/03/2014 Elect Director Robert B. Heisler, Jr. Mgmt For For For Myers Industries, Inc. MYE 04/25/2014 USA Annual 03/03/2014 Elect Director Richard P. Johnston Mgmt For For For Myers Industries, Inc. MYE 04/25/2014 USA Annual 03/03/2014 Elect Director Edward W. Kissel Mgmt For For For Myers Industries, Inc. MYE 04/25/2014 USA Annual 03/03/2014 Elect Director John C. Orr Mgmt For For For Myers Industries, Inc. MYE 04/25/2014 USA Annual 03/03/2014 Elect Director Robert A. Stefanko Mgmt For For For Myers Industries, Inc. MYE 04/25/2014 USA Annual 03/03/2014 Elect Director Daniel R. Lee Mgmt For For For Myers Industries, Inc. MYE 04/25/2014 USA Annual 03/03/2014 2 Ratify Auditors Mgmt For For For Myers Industries, Inc. MYE 04/25/2014 USA Annual 03/03/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction First Community Bancshares, Inc. FCBC 04/29/2014 USA 31983A103 Annual 03/03/2014 Elect Director Franklin P. Hall Mgmt For For For First Community Bancshares, Inc. FCBC 04/29/2014 USA 31983A103 Annual 03/03/2014 Elect Director William P. Stafford Mgmt For For For First Community Bancshares, Inc. FCBC 04/29/2014 USA 31983A103 Annual 03/03/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For First Community Bancshares, Inc. FCBC 04/29/2014 USA 31983A103 Annual 03/03/2014 3 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction First Horizon National Corporation FHN 04/29/2014 USA Annual 02/28/2014 Elect Director Robert B. Carter Mgmt For For For First Horizon National Corporation FHN 04/29/2014 USA Annual 02/28/2014 Elect Director John C. Compton Mgmt For For For First Horizon National Corporation FHN 04/29/2014 USA Annual 02/28/2014 Elect Director Mark A. Emkes Mgmt For For For First Horizon National Corporation FHN 04/29/2014 USA Annual 02/28/2014 Elect Director Corydon J. Gilchrist Mgmt For For For First Horizon National Corporation FHN 04/29/2014 USA Annual 02/28/2014 Elect Director Vicky B. Gregg Mgmt For For For First Horizon National Corporation FHN 04/29/2014 USA Annual 02/28/2014 Elect Director D. Bryan Jordan Mgmt For For For First Horizon National Corporation FHN 04/29/2014 USA Annual 02/28/2014 Elect Director R. Brad Martin Mgmt For For For First Horizon National Corporation FHN 04/29/2014 USA Annual 02/28/2014 Elect Director Scott M. Niswonger Mgmt For For For First Horizon National Corporation FHN 04/29/2014 USA Annual 02/28/2014 Elect Director Vicki R. Palmer Mgmt For For For First Horizon National Corporation FHN 04/29/2014 USA Annual 02/28/2014 Elect Director Colin V. Reed Mgmt For For For First Horizon National Corporation FHN 04/29/2014 USA Annual 02/28/2014 Elect Director Luke Yancy, III Mgmt For For For First Horizon National Corporation FHN 04/29/2014 USA Annual 02/28/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For First Horizon National Corporation FHN 04/29/2014 USA Annual 02/28/2014 3 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Harsco Corporation HSC 04/29/2014 USA Annual 03/03/2014 Elect Director James F. Earl Mgmt For For For Harsco Corporation HSC 04/29/2014 USA Annual 03/03/2014 Elect Director Kathy G. Eddy Mgmt For For For Harsco Corporation HSC 04/29/2014 USA Annual 03/03/2014 Elect Director David C. Everitt Mgmt For For For Harsco Corporation HSC 04/29/2014 USA Annual 03/03/2014 Elect Director Stuart E. Graham Mgmt For For For Harsco Corporation HSC 04/29/2014 USA Annual 03/03/2014 Elect Director Terry D. Growcock Mgmt For For For Harsco Corporation HSC 04/29/2014 USA Annual 03/03/2014 Elect Director Henry W. Knueppel Mgmt For For For Harsco Corporation HSC 04/29/2014 USA Annual 03/03/2014 Elect Director Elaine La Roche Mgmt For For For Harsco Corporation HSC 04/29/2014 USA Annual 03/03/2014 Elect Director James M. Loree Mgmt For For For Harsco Corporation HSC 04/29/2014 USA Annual 03/03/2014 Elect Director Phillip C. Widman Mgmt For For For Harsco Corporation HSC 04/29/2014 USA Annual 03/03/2014 2 Ratify Auditors Mgmt For For For Harsco Corporation HSC 04/29/2014 USA Annual 03/03/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction First Niagara Financial Group, Inc. FNFG 04/30/2014 USA 33582V108 Annual 03/07/2014 Elect Director Thomas E. Baker Mgmt For For For First Niagara Financial Group, Inc. FNFG 04/30/2014 USA 33582V108 Annual 03/07/2014 Elect Director James R. Boldt Mgmt For For For First Niagara Financial Group, Inc. FNFG 04/30/2014 USA 33582V108 Annual 03/07/2014 Elect Director G. Thomas Bowers Mgmt For For For First Niagara Financial Group, Inc. FNFG 04/30/2014 USA 33582V108 Annual 03/07/2014 Elect Director Roxanne J. Coady Mgmt For For For First Niagara Financial Group, Inc. FNFG 04/30/2014 USA 33582V108 Annual 03/07/2014 Elect Director Gary M. Crosby Mgmt For For For First Niagara Financial Group, Inc. FNFG 04/30/2014 USA 33582V108 Annual 03/07/2014 Elect Director Carl Florio Mgmt For For For First Niagara Financial Group, Inc. FNFG 04/30/2014 USA 33582V108 Annual 03/07/2014 Elect Director Carlton L. Highsmith Mgmt For For For First Niagara Financial Group, Inc. FNFG 04/30/2014 USA 33582V108 Annual 03/07/2014 Elect Director George M. Philip Mgmt For For For First Niagara Financial Group, Inc. FNFG 04/30/2014 USA 33582V108 Annual 03/07/2014 Elect Director Peter B. Robinson Mgmt For For For First Niagara Financial Group, Inc. FNFG 04/30/2014 USA 33582V108 Annual 03/07/2014 Elect Director Nathaniel D. Woodson Mgmt For For For First Niagara Financial Group, Inc. FNFG 04/30/2014 USA 33582V108 Annual 03/07/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For First Niagara Financial Group, Inc. FNFG 04/30/2014 USA 33582V108 Annual 03/07/2014 3 Amend Omnibus Stock Plan Mgmt For For For First Niagara Financial Group, Inc. FNFG 04/30/2014 USA 33582V108 Annual 03/07/2014 4 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Fresh Del Monte Produce Inc. FDP 04/30/2014 Cayman Islands G36738105 Annual 03/11/2014 1a Elect Director Michael J. Berthelot Mgmt For Against Against Fresh Del Monte Produce Inc. FDP 04/30/2014 Cayman Islands G36738105 Annual 03/11/2014 1b Elect Director Robert S. Bucklin Mgmt For For For Fresh Del Monte Produce Inc. FDP 04/30/2014 Cayman Islands G36738105 Annual 03/11/2014 1c Elect Director Madeleine L. Champion Mgmt For For For Fresh Del Monte Produce Inc. FDP 04/30/2014 Cayman Islands G36738105 Annual 03/11/2014 2 Accept Financial Statements and Statutory Reports Mgmt For For For Fresh Del Monte Produce Inc. FDP 04/30/2014 Cayman Islands G36738105 Annual 03/11/2014 3 Ratify Ernst & Young LLP as Auditors Mgmt For For For Fresh Del Monte Produce Inc. FDP 04/30/2014 Cayman Islands G36738105 Annual 03/11/2014 4 Approve Dividends Mgmt For For For Fresh Del Monte Produce Inc. FDP 04/30/2014 Cayman Islands G36738105 Annual 03/11/2014 5 Approve Omnibus Stock Plan Mgmt For Against Against Fresh Del Monte Produce Inc. FDP 04/30/2014 Cayman Islands G36738105 Annual 03/11/2014 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Allegheny Technologies Incorporated ATI 05/01/2014 USA 01741R102 Annual 03/10/2014 Elect Director James C. Diggs Mgmt For For For Allegheny Technologies Incorporated ATI 05/01/2014 USA 01741R102 Annual 03/10/2014 Elect Director J. Brett Harvey Mgmt For For For Allegheny Technologies Incorporated ATI 05/01/2014 USA 01741R102 Annual 03/10/2014 Elect Director Louis J. Thomas Mgmt For For For Allegheny Technologies Incorporated ATI 05/01/2014 USA 01741R102 Annual 03/10/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Allegheny Technologies Incorporated ATI 05/01/2014 USA 01741R102 Annual 03/10/2014 3 Declassify the Board of Directors Mgmt For For For Allegheny Technologies Incorporated ATI 05/01/2014 USA 01741R102 Annual 03/10/2014 4 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Parker Drilling Company PKD 05/01/2014 USA Annual 03/14/2014 Elect Director Robert L. Parker, Jr. Mgmt For For For Parker Drilling Company PKD 05/01/2014 USA Annual 03/14/2014 Elect Director Roger B. Plank Mgmt For For For Parker Drilling Company PKD 05/01/2014 USA Annual 03/14/2014 Elect Director Gary G. Rich Mgmt For For For Parker Drilling Company PKD 05/01/2014 USA Annual 03/14/2014 Elect Director Peter C. Wallace Mgmt For For For Parker Drilling Company PKD 05/01/2014 USA Annual 03/14/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Parker Drilling Company PKD 05/01/2014 USA Annual 03/14/2014 3 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction BroadSoft, Inc. BSFT 05/02/2014 USA 11133B409 Annual 03/07/2014 Elect Director David Bernardi Mgmt For For For BroadSoft, Inc. BSFT 05/02/2014 USA 11133B409 Annual 03/07/2014 Elect Director John D. Markley, Jr. Mgmt For For For BroadSoft, Inc. BSFT 05/02/2014 USA 11133B409 Annual 03/07/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against BroadSoft, Inc. BSFT 05/02/2014 USA 11133B409 Annual 03/07/2014 3 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Huron Consulting Group Inc. HURN 05/02/2014 USA Annual 03/04/2014 Elect Director H. Eugene Lockhart Mgmt For For For Huron Consulting Group Inc. HURN 05/02/2014 USA Annual 03/04/2014 Elect Director George E. Massaro Mgmt For For For Huron Consulting Group Inc. HURN 05/02/2014 USA Annual 03/04/2014 2 Amend Omnibus Stock Plan Mgmt For For For Huron Consulting Group Inc. HURN 05/02/2014 USA Annual 03/04/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Huron Consulting Group Inc. HURN 05/02/2014 USA Annual 03/04/2014 4 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Carlisle Companies Incorporated CSL 05/06/2014 USA Annual 03/11/2014 Elect Director Robert G. Bohn Mgmt For For For Carlisle Companies Incorporated CSL 05/06/2014 USA Annual 03/11/2014 Elect Director Terry D. Growcock Mgmt For For For Carlisle Companies Incorporated CSL 05/06/2014 USA Annual 03/11/2014 Elect Director Gregg A. Ostrander Mgmt For For For Carlisle Companies Incorporated CSL 05/06/2014 USA Annual 03/11/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Carlisle Companies Incorporated CSL 05/06/2014 USA Annual 03/11/2014 3 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction McDermott International, Inc. MDR 05/06/2014 Panama Annual 03/07/2014 Elect Director John F. Bookout, III Mgmt For For For McDermott International, Inc. MDR 05/06/2014 Panama Annual 03/07/2014 Elect Director Roger A. Brown Mgmt For For For McDermott International, Inc. MDR 05/06/2014 Panama Annual 03/07/2014 Elect Director David Dickson Mgmt For For For McDermott International, Inc. MDR 05/06/2014 Panama Annual 03/07/2014 Elect Director Stephen G. Hanks Mgmt For For For McDermott International, Inc. MDR 05/06/2014 Panama Annual 03/07/2014 Elect Director Gary P. Luquette Mgmt For For For McDermott International, Inc. MDR 05/06/2014 Panama Annual 03/07/2014 Elect Director William H. Schumann, III Mgmt For For For McDermott International, Inc. MDR 05/06/2014 Panama Annual 03/07/2014 Elect Director Mary L. Shafer-Malicki Mgmt For For For McDermott International, Inc. MDR 05/06/2014 Panama Annual 03/07/2014 Elect Director David A. Trice Mgmt For For For McDermott International, Inc. MDR 05/06/2014 Panama Annual 03/07/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For McDermott International, Inc. MDR 05/06/2014 Panama Annual 03/07/2014 3 Approve Omnibus Stock Plan Mgmt For For For McDermott International, Inc. MDR 05/06/2014 Panama Annual 03/07/2014 4 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Preformed Line Products Company PLPC 05/06/2014 USA Annual 03/07/2014 Elect Director Glenn Corlett Mgmt For For For Preformed Line Products Company PLPC 05/06/2014 USA Annual 03/07/2014 Elect Director Michael Gibbons Mgmt For For For Preformed Line Products Company PLPC 05/06/2014 USA Annual 03/07/2014 Elect Director Steven Kestner Mgmt For Withhold Withhold Preformed Line Products Company PLPC 05/06/2014 USA Annual 03/07/2014 Elect Director Randall Ruhlman Mgmt For Withhold Withhold Preformed Line Products Company PLPC 05/06/2014 USA Annual 03/07/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Preformed Line Products Company PLPC 05/06/2014 USA Annual 03/07/2014 3 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Great Lakes Dredge & Dock Corporation GLDD 05/07/2014 USA Annual 03/14/2014 Elect Director Peter R. Deutsch Mgmt For For For Great Lakes Dredge & Dock Corporation GLDD 05/07/2014 USA Annual 03/14/2014 Elect Director Nathan D. Leight Mgmt For For For Great Lakes Dredge & Dock Corporation GLDD 05/07/2014 USA Annual 03/14/2014 2 Ratify Auditors Mgmt For For For Great Lakes Dredge & Dock Corporation GLDD 05/07/2014 USA Annual 03/14/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Innospec Inc. IOSP 05/07/2014 USA 45768S105 Annual 03/13/2014 Elect Director Hugh G.C. Aldous Mgmt For For For Innospec Inc. IOSP 05/07/2014 USA 45768S105 Annual 03/13/2014 Elect Director Joachim Roeser Mgmt For For For Innospec Inc. IOSP 05/07/2014 USA 45768S105 Annual 03/13/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Innospec Inc. IOSP 05/07/2014 USA 45768S105 Annual 03/13/2014 3 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Piper Jaffray Companies PJC 05/07/2014 USA Annual 03/12/2014 Elect Director Andrew S. Duff Mgmt For For For Piper Jaffray Companies PJC 05/07/2014 USA Annual 03/12/2014 Elect Director William R. Fitzgerald Mgmt For For For Piper Jaffray Companies PJC 05/07/2014 USA Annual 03/12/2014 Elect Director B. Kristine Johnson Mgmt For For For Piper Jaffray Companies PJC 05/07/2014 USA Annual 03/12/2014 Elect Director Addison L. Piper Mgmt For For For Piper Jaffray Companies PJC 05/07/2014 USA Annual 03/12/2014 Elect Director Lisa K. Polsky Mgmt For For For Piper Jaffray Companies PJC 05/07/2014 USA Annual 03/12/2014 Elect Director Philip E. Soran Mgmt For For For Piper Jaffray Companies PJC 05/07/2014 USA Annual 03/12/2014 Elect Director Scott C. Taylor Mgmt For For For Piper Jaffray Companies PJC 05/07/2014 USA Annual 03/12/2014 Elect Director Michele Volpi Mgmt For For For Piper Jaffray Companies PJC 05/07/2014 USA Annual 03/12/2014 2 Ratify Auditors Mgmt For For For Piper Jaffray Companies PJC 05/07/2014 USA Annual 03/12/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Portland General Electric Company POR 05/07/2014 USA Annual 03/03/2014 Elect Director John W. Ballantine Mgmt For For For Portland General Electric Company POR 05/07/2014 USA Annual 03/03/2014 Elect Director Rodney L. Brown, Jr. Mgmt For For For Portland General Electric Company POR 05/07/2014 USA Annual 03/03/2014 Elect Director Jack E. Davis Mgmt For For For Portland General Electric Company POR 05/07/2014 USA Annual 03/03/2014 Elect Director David A. Dietzler Mgmt For For For Portland General Electric Company POR 05/07/2014 USA Annual 03/03/2014 Elect Director Kirby A. Dyess Mgmt For For For Portland General Electric Company POR 05/07/2014 USA Annual 03/03/2014 Elect Director Mark B. Ganz Mgmt For For For Portland General Electric Company POR 05/07/2014 USA Annual 03/03/2014 Elect Director Kathryn J. Jackson Mgmt For For For Portland General Electric Company POR 05/07/2014 USA Annual 03/03/2014 Elect Director Neil J. Nelson Mgmt For For For Portland General Electric Company POR 05/07/2014 USA Annual 03/03/2014 Elect Director M. Lee Pelton Mgmt For For For Portland General Electric Company POR 05/07/2014 USA Annual 03/03/2014 Elect Director James J. Piro Mgmt For For For Portland General Electric Company POR 05/07/2014 USA Annual 03/03/2014 Elect Director Charles W. Shivery Mgmt For For For Portland General Electric Company POR 05/07/2014 USA Annual 03/03/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Portland General Electric Company POR 05/07/2014 USA Annual 03/03/2014 3 Adopt Majority Voting for Uncontested Election of Directors Mgmt For For For Portland General Electric Company POR 05/07/2014 USA Annual 03/03/2014 4 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Tessera Technologies, Inc. TSRA 05/07/2014 USA 88164L100 Annual 03/14/2014 Elect Director Richard S. Hill Mgmt For For For Tessera Technologies, Inc. TSRA 05/07/2014 USA 88164L100 Annual 03/14/2014 Elect Director Christopher A. Seams Mgmt For For For Tessera Technologies, Inc. TSRA 05/07/2014 USA 88164L100 Annual 03/14/2014 Elect Director Donald E. Stout Mgmt For For For Tessera Technologies, Inc. TSRA 05/07/2014 USA 88164L100 Annual 03/14/2014 Elect Director George Cwynar Mgmt For For For Tessera Technologies, Inc. TSRA 05/07/2014 USA 88164L100 Annual 03/14/2014 Elect Director George A. Riedel Mgmt For For For Tessera Technologies, Inc. TSRA 05/07/2014 USA 88164L100 Annual 03/14/2014 Elect Director John Chenault Mgmt For For For Tessera Technologies, Inc. TSRA 05/07/2014 USA 88164L100 Annual 03/14/2014 Elect Director Peter A. Feld Mgmt For For For Tessera Technologies, Inc. TSRA 05/07/2014 USA 88164L100 Annual 03/14/2014 Elect Director Timothy J. Stultz Mgmt For For For Tessera Technologies, Inc. TSRA 05/07/2014 USA 88164L100 Annual 03/14/2014 Elect Director Thomas Lacey Mgmt For For For Tessera Technologies, Inc. TSRA 05/07/2014 USA 88164L100 Annual 03/14/2014 Elect Director Tudor Brown Mgmt For For For Tessera Technologies, Inc. TSRA 05/07/2014 USA 88164L100 Annual 03/14/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Tessera Technologies, Inc. TSRA 05/07/2014 USA 88164L100 Annual 03/14/2014 3 Ratify Auditors Mgmt For For For Tessera Technologies, Inc. TSRA 05/07/2014 USA 88164L100 Annual 03/14/2014 4 Amend Qualified Employee Stock Purchase Plan Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Berkshire Hills Bancorp, Inc. BHLB 05/08/2014 USA Annual 03/13/2014 Elect Director Michael P. Daly Mgmt For For For Berkshire Hills Bancorp, Inc. BHLB 05/08/2014 USA Annual 03/13/2014 Elect Director Susan M. Hill Mgmt For For For Berkshire Hills Bancorp, Inc. BHLB 05/08/2014 USA Annual 03/13/2014 Elect Director Cornelius D. Mahoney Mgmt For For For Berkshire Hills Bancorp, Inc. BHLB 05/08/2014 USA Annual 03/13/2014 Elect Director John W. Altmeyer Mgmt For For For Berkshire Hills Bancorp, Inc. BHLB 05/08/2014 USA Annual 03/13/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Berkshire Hills Bancorp, Inc. BHLB 05/08/2014 USA Annual 03/13/2014 3 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction BioScrip, Inc. BIOS 05/08/2014 USA 09069N108 Annual 03/19/2014 Elect Director Richard M. Smith Mgmt For For For BioScrip, Inc. BIOS 05/08/2014 USA 09069N108 Annual 03/19/2014 Elect Director Charlotte W. Collins Mgmt For For For BioScrip, Inc. BIOS 05/08/2014 USA 09069N108 Annual 03/19/2014 Elect Director Samuel P. Frieder Mgmt For For For BioScrip, Inc. BIOS 05/08/2014 USA 09069N108 Annual 03/19/2014 Elect Director Myron Z. Holubiak Mgmt For For For BioScrip, Inc. BIOS 05/08/2014 USA 09069N108 Annual 03/19/2014 Elect Director David R. Hubers Mgmt For For For BioScrip, Inc. BIOS 05/08/2014 USA 09069N108 Annual 03/19/2014 Elect Director Yon Y. Jorden Mgmt For For For BioScrip, Inc. BIOS 05/08/2014 USA 09069N108 Annual 03/19/2014 Elect Director Tricia H. Nguyen Mgmt For For For BioScrip, Inc. BIOS 05/08/2014 USA 09069N108 Annual 03/19/2014 Elect Director Richard L. Robbins Mgmt For For For BioScrip, Inc. BIOS 05/08/2014 USA 09069N108 Annual 03/19/2014 Elect Director Stuart A. Samuels Mgmt For For For BioScrip, Inc. BIOS 05/08/2014 USA 09069N108 Annual 03/19/2014 Elect Director Gordon H. Woodward Mgmt For For For BioScrip, Inc. BIOS 05/08/2014 USA 09069N108 Annual 03/19/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For BioScrip, Inc. BIOS 05/08/2014 USA 09069N108 Annual 03/19/2014 3 Ratify Auditors Mgmt For For For BioScrip, Inc. BIOS 05/08/2014 USA 09069N108 Annual 03/19/2014 4 Amend Omnibus Stock Plan Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Comstock Resources, Inc. CRK 05/08/2014 USA Annual 03/24/2014 Elect Director M. Jay Allison Mgmt For For For Comstock Resources, Inc. CRK 05/08/2014 USA Annual 03/24/2014 Elect Director David W. Sledge Mgmt For For For Comstock Resources, Inc. CRK 05/08/2014 USA Annual 03/24/2014 Elect Director Jim L. Turner Mgmt For For For Comstock Resources, Inc. CRK 05/08/2014 USA Annual 03/24/2014 Elect Director Elizabeth B. Davis Mgmt For For For Comstock Resources, Inc. CRK 05/08/2014 USA Annual 03/24/2014 2 Declassify the Board of Directors Mgmt For For For Comstock Resources, Inc. CRK 05/08/2014 USA Annual 03/24/2014 3 Ratify Auditors Mgmt For For For Comstock Resources, Inc. CRK 05/08/2014 USA Annual 03/24/2014 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Comstock Resources, Inc. CRK 05/08/2014 USA Annual 03/24/2014 5 Pro-rata Vesting of Equity Awards SH Against For For Comstock Resources, Inc. CRK 05/08/2014 USA Annual 03/24/2014 6 Adopt Proxy Access Right SH Against For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction FULTON FINANCIAL CORPORATION FULT 05/08/2014 USA Annual 02/28/2014 1a Elect Director John M. Bond, Jr. Mgmt For For For FULTON FINANCIAL CORPORATION FULT 05/08/2014 USA Annual 02/28/2014 1b Elect Director Craig A. Dally Mgmt For For For FULTON FINANCIAL CORPORATION FULT 05/08/2014 USA Annual 02/28/2014 1c Elect Director Denise L. Devine Mgmt For For For FULTON FINANCIAL CORPORATION FULT 05/08/2014 USA Annual 02/28/2014 1d Elect Director Patrick J. Freer Mgmt For For For FULTON FINANCIAL CORPORATION FULT 05/08/2014 USA Annual 02/28/2014 1e Elect Director George W. Hodges Mgmt For For For FULTON FINANCIAL CORPORATION FULT 05/08/2014 USA Annual 02/28/2014 1f Elect Director Albert Morrison, III Mgmt For For For FULTON FINANCIAL CORPORATION FULT 05/08/2014 USA Annual 02/28/2014 1g Elect Director R. Scott Smith, Jr. Mgmt For For For FULTON FINANCIAL CORPORATION FULT 05/08/2014 USA Annual 02/28/2014 1h Elect Director Gary A. Stewart Mgmt For For For FULTON FINANCIAL CORPORATION FULT 05/08/2014 USA Annual 02/28/2014 1i Elect Director Ernest J. Waters Mgmt For For For FULTON FINANCIAL CORPORATION FULT 05/08/2014 USA Annual 02/28/2014 1j Elect Director E. Philip Wenger Mgmt For For For FULTON FINANCIAL CORPORATION FULT 05/08/2014 USA Annual 02/28/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For FULTON FINANCIAL CORPORATION FULT 05/08/2014 USA Annual 02/28/2014 3 Amend Qualified Employee Stock Purchase Plan Mgmt For For For FULTON FINANCIAL CORPORATION FULT 05/08/2014 USA Annual 02/28/2014 4 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Axcelis Technologies, Inc. ACLS 05/13/2014 USA Annual 03/17/2014 Elect Director R. John Fletcher Mgmt For For For Axcelis Technologies, Inc. ACLS 05/13/2014 USA Annual 03/17/2014 Elect Director Arthur L. George, Jr. Mgmt For For For Axcelis Technologies, Inc. ACLS 05/13/2014 USA Annual 03/17/2014 Elect Director Stephen R. Hardis Mgmt For For For Axcelis Technologies, Inc. ACLS 05/13/2014 USA Annual 03/17/2014 Elect Director William C. Jennings Mgmt For For For Axcelis Technologies, Inc. ACLS 05/13/2014 USA Annual 03/17/2014 Elect Director Joseph P. Keithley Mgmt For For For Axcelis Technologies, Inc. ACLS 05/13/2014 USA Annual 03/17/2014 Elect Director Barbara J. Lundberg Mgmt For For For Axcelis Technologies, Inc. ACLS 05/13/2014 USA Annual 03/17/2014 Elect Director Patrick H. Nettles Mgmt For For For Axcelis Technologies, Inc. ACLS 05/13/2014 USA Annual 03/17/2014 Elect Director Mary G. Puma Mgmt For For For Axcelis Technologies, Inc. ACLS 05/13/2014 USA Annual 03/17/2014 Elect Director H. Brian Thompson Mgmt For For For Axcelis Technologies, Inc. ACLS 05/13/2014 USA Annual 03/17/2014 2 Ratify Auditors Mgmt For For For Axcelis Technologies, Inc. ACLS 05/13/2014 USA Annual 03/17/2014 3 Amend Omnibus Stock Plan Mgmt For For For Axcelis Technologies, Inc. ACLS 05/13/2014 USA Annual 03/17/2014 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Coeur Mining, Inc. CDE 05/13/2014 USA Annual 03/17/2014 Elect Director Linda L. Adamany Mgmt For For For Coeur Mining, Inc. CDE 05/13/2014 USA Annual 03/17/2014 Elect Director Kevin S. Crutchfield Mgmt For For For Coeur Mining, Inc. CDE 05/13/2014 USA Annual 03/17/2014 Elect Director Sebastian Edwards Mgmt For For For Coeur Mining, Inc. CDE 05/13/2014 USA Annual 03/17/2014 Elect Director Randolph E. Gress Mgmt For For For Coeur Mining, Inc. CDE 05/13/2014 USA Annual 03/17/2014 Elect Director Mitchell J. Krebs Mgmt For For For Coeur Mining, Inc. CDE 05/13/2014 USA Annual 03/17/2014 Elect Director Robert E. Mellor Mgmt For For For Coeur Mining, Inc. CDE 05/13/2014 USA Annual 03/17/2014 Elect Director John H. Robinson Mgmt For For For Coeur Mining, Inc. CDE 05/13/2014 USA Annual 03/17/2014 Elect Director J. Kenneth Thompson Mgmt For For For Coeur Mining, Inc. CDE 05/13/2014 USA Annual 03/17/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Coeur Mining, Inc. CDE 05/13/2014 USA Annual 03/17/2014 3 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction OM Group, Inc. OMG 05/13/2014 USA Annual 03/21/2014 Elect Director Hans-Georg Betz Mgmt For For For OM Group, Inc. OMG 05/13/2014 USA Annual 03/21/2014 Elect Director Joseph Scaminace Mgmt For For For OM Group, Inc. OMG 05/13/2014 USA Annual 03/21/2014 2 Approve Omnibus Stock Plan Mgmt For For For OM Group, Inc. OMG 05/13/2014 USA Annual 03/21/2014 3 Ratify Auditors Mgmt For For For OM Group, Inc. OMG 05/13/2014 USA Annual 03/21/2014 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction BankUnited, Inc. BKU 05/14/2014 USA 06652K103 Annual 03/17/2014 Elect Director Tere Blanca Mgmt For For For BankUnited, Inc. BKU 05/14/2014 USA 06652K103 Annual 03/17/2014 Elect Director Sue M. Cobb Mgmt For Withhold Withhold BankUnited, Inc. BKU 05/14/2014 USA 06652K103 Annual 03/17/2014 Elect Director Eugene F. DeMark Mgmt For Withhold Withhold BankUnited, Inc. BKU 05/14/2014 USA 06652K103 Annual 03/17/2014 Elect Director Michael J. Dowling Mgmt For Withhold Withhold BankUnited, Inc. BKU 05/14/2014 USA 06652K103 Annual 03/17/2014 Elect Director John A. Kanas Mgmt For For For BankUnited, Inc. BKU 05/14/2014 USA 06652K103 Annual 03/17/2014 Elect Director Douglas J. Pauls Mgmt For For For BankUnited, Inc. BKU 05/14/2014 USA 06652K103 Annual 03/17/2014 Elect Director Rajinder P. Singh Mgmt For For For BankUnited, Inc. BKU 05/14/2014 USA 06652K103 Annual 03/17/2014 Elect Director Sanjiv Sobti Mgmt For For For BankUnited, Inc. BKU 05/14/2014 USA 06652K103 Annual 03/17/2014 Elect Director A. Robert Towbin Mgmt For For For BankUnited, Inc. BKU 05/14/2014 USA 06652K103 Annual 03/17/2014 2 Ratify Auditors Mgmt For For For BankUnited, Inc. BKU 05/14/2014 USA 06652K103 Annual 03/17/2014 3 Approve Omnibus Stock Plan Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction MINERALS TECHNOLOGIES INC. MTX 05/14/2014 USA Annual 03/18/2014 Elect Director Duane R. Dunham Mgmt For For For MINERALS TECHNOLOGIES INC. MTX 05/14/2014 USA Annual 03/18/2014 2 Ratify Auditors Mgmt For For For MINERALS TECHNOLOGIES INC. MTX 05/14/2014 USA Annual 03/18/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Watts Water Technologies, Inc. WTS 05/14/2014 USA Annual 03/21/2014 Elect Director Robert L. Ayers Mgmt For For For Watts Water Technologies, Inc. WTS 05/14/2014 USA Annual 03/21/2014 Elect Director Bernard Baert Mgmt For For For Watts Water Technologies, Inc. WTS 05/14/2014 USA Annual 03/21/2014 Elect Director Kennett F. Burnes Mgmt For For For Watts Water Technologies, Inc. WTS 05/14/2014 USA Annual 03/21/2014 Elect Director Richard J. Cathcart Mgmt For For For Watts Water Technologies, Inc. WTS 05/14/2014 USA Annual 03/21/2014 Elect Director W. Craig Kissel Mgmt For For For Watts Water Technologies, Inc. WTS 05/14/2014 USA Annual 03/21/2014 Elect Director John K. McGillicuddy Mgmt For For For Watts Water Technologies, Inc. WTS 05/14/2014 USA Annual 03/21/2014 Elect Director Joseph T. Noonan Mgmt For For For Watts Water Technologies, Inc. WTS 05/14/2014 USA Annual 03/21/2014 Elect Director Merilee Raines Mgmt For For For Watts Water Technologies, Inc. WTS 05/14/2014 USA Annual 03/21/2014 2 Ratify Auditors Mgmt For For For Watts Water Technologies, Inc. WTS 05/14/2014 USA Annual 03/21/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction DYNAMIC MATERIALS CORPORATION BOOM 05/15/2014 USA Annual 03/17/2014 Elect Director David C. Aldous Mgmt For For For DYNAMIC MATERIALS CORPORATION BOOM 05/15/2014 USA Annual 03/17/2014 Elect Director Yvon Pierre Cariou Mgmt For For For DYNAMIC MATERIALS CORPORATION BOOM 05/15/2014 USA Annual 03/17/2014 Elect Director Robert A. Cohen Mgmt For For For DYNAMIC MATERIALS CORPORATION BOOM 05/15/2014 USA Annual 03/17/2014 Elect Director James J. Ferris Mgmt For For For DYNAMIC MATERIALS CORPORATION BOOM 05/15/2014 USA Annual 03/17/2014 Elect Director Richard P. Graff Mgmt For For For DYNAMIC MATERIALS CORPORATION BOOM 05/15/2014 USA Annual 03/17/2014 Elect Director Bernard Hueber Mgmt For For For DYNAMIC MATERIALS CORPORATION BOOM 05/15/2014 USA Annual 03/17/2014 Elect Director Kevin T. Longe Mgmt For For For DYNAMIC MATERIALS CORPORATION BOOM 05/15/2014 USA Annual 03/17/2014 Elect Director Gerard Munera Mgmt For For For DYNAMIC MATERIALS CORPORATION BOOM 05/15/2014 USA Annual 03/17/2014 Elect Director Rolf Rospek Mgmt For For For DYNAMIC MATERIALS CORPORATION BOOM 05/15/2014 USA Annual 03/17/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For DYNAMIC MATERIALS CORPORATION BOOM 05/15/2014 USA Annual 03/17/2014 3 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction FormFactor, Inc. FORM 05/16/2014 USA Annual 03/21/2014 Elect Director Michael D. Slessor Mgmt For Withhold Withhold FormFactor, Inc. FORM 05/16/2014 USA Annual 03/21/2014 Elect Director Thomas St. Dennis Mgmt For Withhold Withhold FormFactor, Inc. FORM 05/16/2014 USA Annual 03/21/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For FormFactor, Inc. FORM 05/16/2014 USA Annual 03/21/2014 3 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction American States Water Company AWR 05/20/2014 USA Annual 03/27/2014 Elect Director John R. Fielder Mgmt For For For American States Water Company AWR 05/20/2014 USA Annual 03/27/2014 Elect Director James F. McNulty Mgmt For For For American States Water Company AWR 05/20/2014 USA Annual 03/27/2014 Elect Director Janice F. Wilkins Mgmt For For For American States Water Company AWR 05/20/2014 USA Annual 03/27/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For American States Water Company AWR 05/20/2014 USA Annual 03/27/2014 3 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Arbor Realty Trust, Inc. ABR 05/20/2014 USA Annual 04/04/2014 Elect Director Ivan Kaufman Mgmt For For For Arbor Realty Trust, Inc. ABR 05/20/2014 USA Annual 04/04/2014 Elect Director Melvin F. Lazar Mgmt For For For Arbor Realty Trust, Inc. ABR 05/20/2014 USA Annual 04/04/2014 2 Approve Omnibus Stock Plan Mgmt For For For Arbor Realty Trust, Inc. ABR 05/20/2014 USA Annual 04/04/2014 3 Ratify Auditors Mgmt For For For Arbor Realty Trust, Inc. ABR 05/20/2014 USA Annual 04/04/2014 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Axiall Corporation AXLL 05/20/2014 USA 05463D100 Annual 04/04/2014 Elect Director Paul D. Carrico Mgmt For For For Axiall Corporation AXLL 05/20/2014 USA 05463D100 Annual 04/04/2014 Elect Director T. Kevin DeNicola Mgmt For For For Axiall Corporation AXLL 05/20/2014 USA 05463D100 Annual 04/04/2014 Elect Director Patrick J. Fleming Mgmt For For For Axiall Corporation AXLL 05/20/2014 USA 05463D100 Annual 04/04/2014 Elect Director Robert M. Gervis Mgmt For For For Axiall Corporation AXLL 05/20/2014 USA 05463D100 Annual 04/04/2014 Elect Director Victoria F. Haynes Mgmt For For For Axiall Corporation AXLL 05/20/2014 USA 05463D100 Annual 04/04/2014 Elect Director Michael H. McGarry Mgmt For For For Axiall Corporation AXLL 05/20/2014 USA 05463D100 Annual 04/04/2014 Elect Director William L. Mansfield Mgmt For For For Axiall Corporation AXLL 05/20/2014 USA 05463D100 Annual 04/04/2014 Elect Director Mark L. Noetzel Mgmt For For For Axiall Corporation AXLL 05/20/2014 USA 05463D100 Annual 04/04/2014 Elect Director Robert Ripp Mgmt For For For Axiall Corporation AXLL 05/20/2014 USA 05463D100 Annual 04/04/2014 Elect Director David N. Weinstein Mgmt For For For Axiall Corporation AXLL 05/20/2014 USA 05463D100 Annual 04/04/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Axiall Corporation AXLL 05/20/2014 USA 05463D100 Annual 04/04/2014 3 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction ITT Corporation ITT 05/20/2014 USA Annual 03/24/2014 1a Elect Director Orlando D. Ashford Mgmt For For For ITT Corporation ITT 05/20/2014 USA Annual 03/24/2014 1b Elect Director G. Peter D. Aloia Mgmt For For For ITT Corporation ITT 05/20/2014 USA Annual 03/24/2014 1c Elect Director Donald DeFosset, Jr. Mgmt For For For ITT Corporation ITT 05/20/2014 USA Annual 03/24/2014 1d Elect Director Christina A. Gold Mgmt For For For ITT Corporation ITT 05/20/2014 USA Annual 03/24/2014 1e Elect Director Rebecca A. McDonald Mgmt For For For ITT Corporation ITT 05/20/2014 USA Annual 03/24/2014 1f Elect Director Richard P. Lavin Mgmt For For For ITT Corporation ITT 05/20/2014 USA Annual 03/24/2014 1g Elect Director Frank T. MacInnis Mgmt For For For ITT Corporation ITT 05/20/2014 USA Annual 03/24/2014 1h Elect Director Denise L. Ramos Mgmt For For For ITT Corporation ITT 05/20/2014 USA Annual 03/24/2014 1i Elect Director Donald J. Stebbins Mgmt For For For ITT Corporation ITT 05/20/2014 USA Annual 03/24/2014 2 Ratify Auditors Mgmt For For For ITT Corporation ITT 05/20/2014 USA Annual 03/24/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For ITT Corporation ITT 05/20/2014 USA Annual 03/24/2014 4 Stock Retention SH Against For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Omnicell, Inc. OMCL 05/20/2014 USA 68213N109 Annual 03/27/2014 Elect Director Randy D. Lindholm Mgmt For For For Omnicell, Inc. OMCL 05/20/2014 USA 68213N109 Annual 03/27/2014 Elect Director Sara J. White Mgmt For For For Omnicell, Inc. OMCL 05/20/2014 USA 68213N109 Annual 03/27/2014 Elect Director Joanne B. Bauer Mgmt For For For Omnicell, Inc. OMCL 05/20/2014 USA 68213N109 Annual 03/27/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Omnicell, Inc. OMCL 05/20/2014 USA 68213N109 Annual 03/27/2014 3 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction The Cato Corporation CATO 05/20/2014 USA Annual 03/24/2014 Elect Director Thomas B. Henson Mgmt For For For The Cato Corporation CATO 05/20/2014 USA Annual 03/24/2014 Elect Director Bryan F. Kennedy, III Mgmt For For For The Cato Corporation CATO 05/20/2014 USA Annual 03/24/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For The Cato Corporation CATO 05/20/2014 USA Annual 03/24/2014 3 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction First Busey Corporation BUSE 05/21/2014 USA Annual 03/27/2014 Elect Director Joseph M. Ambrose Mgmt For For For First Busey Corporation BUSE 05/21/2014 USA Annual 03/27/2014 Elect Director David J. Downey Mgmt For Withhold Withhold First Busey Corporation BUSE 05/21/2014 USA Annual 03/27/2014 Elect Director Van A. Dukeman Mgmt For For For First Busey Corporation BUSE 05/21/2014 USA Annual 03/27/2014 Elect Director Stephen V. King Mgmt For For For First Busey Corporation BUSE 05/21/2014 USA Annual 03/27/2014 Elect Director E. Phillips Knox Mgmt For For For First Busey Corporation BUSE 05/21/2014 USA Annual 03/27/2014 Elect Director V. B. Leister, Jr. Mgmt For For For First Busey Corporation BUSE 05/21/2014 USA Annual 03/27/2014 Elect Director Gregory B. Lykins Mgmt For For For First Busey Corporation BUSE 05/21/2014 USA Annual 03/27/2014 Elect Director August C. Meyer, Jr. Mgmt For For For First Busey Corporation BUSE 05/21/2014 USA Annual 03/27/2014 Elect Director George T. Shapland Mgmt For For For First Busey Corporation BUSE 05/21/2014 USA Annual 03/27/2014 Elect Director Thomas G. Sloan Mgmt For For For First Busey Corporation BUSE 05/21/2014 USA Annual 03/27/2014 Elect Director Phyllis M. Wise Mgmt For For For First Busey Corporation BUSE 05/21/2014 USA Annual 03/27/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction ON Semiconductor Corporation ONNN 05/21/2014 USA Annual 03/28/2014 Elect Director Keith D. Jackson Mgmt For For For ON Semiconductor Corporation ONNN 05/21/2014 USA Annual 03/28/2014 Elect Director Bernard L. Han Mgmt For For For ON Semiconductor Corporation ONNN 05/21/2014 USA Annual 03/28/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For ON Semiconductor Corporation ONNN 05/21/2014 USA Annual 03/28/2014 3 Ratify Auditors Mgmt For For For ON Semiconductor Corporation ONNN 05/21/2014 USA Annual 03/28/2014 4 Declassify the Board of Directors Mgmt For For For ON Semiconductor Corporation ONNN 05/21/2014 USA Annual 03/28/2014 5 Provide Right to Act by Written Consent Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction PetroQuest Energy, Inc. PQ 05/21/2014 USA Annual 03/24/2014 Elect Director Charles T. Goodson Mgmt For For For PetroQuest Energy, Inc. PQ 05/21/2014 USA Annual 03/24/2014 Elect Director William W. Rucks, IV Mgmt For For For PetroQuest Energy, Inc. PQ 05/21/2014 USA Annual 03/24/2014 Elect Director E. Wayne Nordberg Mgmt For For For PetroQuest Energy, Inc. PQ 05/21/2014 USA Annual 03/24/2014 Elect Director Michael L. Finch Mgmt For For For PetroQuest Energy, Inc. PQ 05/21/2014 USA Annual 03/24/2014 Elect Director W. J. Gordon, III Mgmt For For For PetroQuest Energy, Inc. PQ 05/21/2014 USA Annual 03/24/2014 Elect Director Charles F. Mitchell, II Mgmt For For For PetroQuest Energy, Inc. PQ 05/21/2014 USA Annual 03/24/2014 2 Ratify Auditors Mgmt For For For PetroQuest Energy, Inc. PQ 05/21/2014 USA Annual 03/24/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction BancFirst Corporation BANF 05/22/2014 USA 05945F103 Annual 04/09/2014 Elect Director Dennis Brand Mgmt For For For BancFirst Corporation BANF 05/22/2014 USA 05945F103 Annual 04/09/2014 Elect Director C. L. Craig, Jr. Mgmt For For For BancFirst Corporation BANF 05/22/2014 USA 05945F103 Annual 04/09/2014 Elect Director William H. Crawford Mgmt For For For BancFirst Corporation BANF 05/22/2014 USA 05945F103 Annual 04/09/2014 Elect Director James R. Daniel Mgmt For For For BancFirst Corporation BANF 05/22/2014 USA 05945F103 Annual 04/09/2014 Elect Director F. Ford Drummond Mgmt For For For BancFirst Corporation BANF 05/22/2014 USA 05945F103 Annual 04/09/2014 Elect Director K. Gordon Greer Mgmt For For For BancFirst Corporation BANF 05/22/2014 USA 05945F103 Annual 04/09/2014 Elect Director Donald B. Halverstadt Mgmt For For For BancFirst Corporation BANF 05/22/2014 USA 05945F103 Annual 04/09/2014 Elect Director William O. Johnstone Mgmt For For For BancFirst Corporation BANF 05/22/2014 USA 05945F103 Annual 04/09/2014 Elect Director Dave R. Lopez Mgmt For Withhold Withhold BancFirst Corporation BANF 05/22/2014 USA 05945F103 Annual 04/09/2014 Elect Director J. Ralph McCalmont Mgmt For For For BancFirst Corporation BANF 05/22/2014 USA 05945F103 Annual 04/09/2014 Elect Director Tom H. McCasland, III Mgmt For For For BancFirst Corporation BANF 05/22/2014 USA 05945F103 Annual 04/09/2014 Elect Director Ronald Norick Mgmt For For For BancFirst Corporation BANF 05/22/2014 USA 05945F103 Annual 04/09/2014 Elect Director Paul B. Odom, Jr. Mgmt For For For BancFirst Corporation BANF 05/22/2014 USA 05945F103 Annual 04/09/2014 Elect Director David E. Rainbolt Mgmt For For For BancFirst Corporation BANF 05/22/2014 USA 05945F103 Annual 04/09/2014 Elect Director H. E. Rainbolt Mgmt For For For BancFirst Corporation BANF 05/22/2014 USA 05945F103 Annual 04/09/2014 Elect Director Michael S. Samis Mgmt For For For BancFirst Corporation BANF 05/22/2014 USA 05945F103 Annual 04/09/2014 Elect Director Natalie Shirley Mgmt For For For BancFirst Corporation BANF 05/22/2014 USA 05945F103 Annual 04/09/2014 Elect Director Michael K. Wallace Mgmt For For For BancFirst Corporation BANF 05/22/2014 USA 05945F103 Annual 04/09/2014 Elect Director G. Rainey Williams, Jr. Mgmt For For For BancFirst Corporation BANF 05/22/2014 USA 05945F103 Annual 04/09/2014 2 Amend Stock Option Plan Mgmt For Against Against BancFirst Corporation BANF 05/22/2014 USA 05945F103 Annual 04/09/2014 3 Amend Non-Employee Director Stock Option Plan Mgmt For Against Against BancFirst Corporation BANF 05/22/2014 USA 05945F103 Annual 04/09/2014 4 Amend Deferred Compensation Plan Mgmt For For For BancFirst Corporation BANF 05/22/2014 USA 05945F103 Annual 04/09/2014 5 Ratify Auditors Mgmt For For For BancFirst Corporation BANF 05/22/2014 USA 05945F103 Annual 04/09/2014 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Emergent BioSolutions Inc. EBS 05/22/2014 USA 29089Q105 Annual 03/24/2014 Elect Director Zsolt Harsanyi Mgmt For For For Emergent BioSolutions Inc. EBS 05/22/2014 USA 29089Q105 Annual 03/24/2014 Elect Director George Joulwan Mgmt For For For Emergent BioSolutions Inc. EBS 05/22/2014 USA 29089Q105 Annual 03/24/2014 Elect Director Louis W. Sullivan Mgmt For For For Emergent BioSolutions Inc. EBS 05/22/2014 USA 29089Q105 Annual 03/24/2014 Elect Director Marvin L. White Mgmt For For For Emergent BioSolutions Inc. EBS 05/22/2014 USA 29089Q105 Annual 03/24/2014 2 Ratify Auditors Mgmt For For For Emergent BioSolutions Inc. EBS 05/22/2014 USA 29089Q105 Annual 03/24/2014 3 Amend Omnibus Stock Plan Mgmt For For For Emergent BioSolutions Inc. EBS 05/22/2014 USA 29089Q105 Annual 03/24/2014 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction OraSure Technologies, Inc. OSUR 05/22/2014 USA 68554V108 Annual 03/28/2014 Elect Director Ronny B. Lancaster Mgmt For For For OraSure Technologies, Inc. OSUR 05/22/2014 USA 68554V108 Annual 03/28/2014 Elect Director Roger L. Pringle Mgmt For Withhold Withhold OraSure Technologies, Inc. OSUR 05/22/2014 USA 68554V108 Annual 03/28/2014 Elect Director Ronald H. Spair Mgmt For For For OraSure Technologies, Inc. OSUR 05/22/2014 USA 68554V108 Annual 03/28/2014 2 Ratify Auditors Mgmt For For For OraSure Technologies, Inc. OSUR 05/22/2014 USA 68554V108 Annual 03/28/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against OraSure Technologies, Inc. OSUR 05/22/2014 USA 68554V108 Annual 03/28/2014 4 Amend Omnibus Stock Plan Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Riverbed Technology, Inc. RVBD 05/22/2014 USA Annual 03/25/2014 Elect Director Mark S. Lewis Mgmt For Against Against Riverbed Technology, Inc. RVBD 05/22/2014 USA Annual 03/25/2014 2 Ratify Auditors Mgmt For For For Riverbed Technology, Inc. RVBD 05/22/2014 USA Annual 03/25/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Riverbed Technology, Inc. RVBD 05/22/2014 USA Annual 03/25/2014 4 Approve Omnibus Stock Plan Mgmt For Against Against Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction The Wet Seal, Inc. WTSL 05/22/2014 USA Annual 03/28/2014 Elect Director Lynda J. Davey Mgmt For For For The Wet Seal, Inc. WTSL 05/22/2014 USA Annual 03/28/2014 Elect Director John D. Goodman Mgmt For For For The Wet Seal, Inc. WTSL 05/22/2014 USA Annual 03/28/2014 Elect Director Nancy Lublin Mgmt For For For The Wet Seal, Inc. WTSL 05/22/2014 USA Annual 03/28/2014 Elect Director John S. Mills Mgmt For For For The Wet Seal, Inc. WTSL 05/22/2014 USA Annual 03/28/2014 Elect Director Kenneth M. Reiss Mgmt For For For The Wet Seal, Inc. WTSL 05/22/2014 USA Annual 03/28/2014 Elect Director Adam L. Rothstein Mgmt For For For The Wet Seal, Inc. WTSL 05/22/2014 USA Annual 03/28/2014 Elect Director Deena Varshavskaya Mgmt For For For The Wet Seal, Inc. WTSL 05/22/2014 USA Annual 03/28/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For The Wet Seal, Inc. WTSL 05/22/2014 USA Annual 03/28/2014 3 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction BioMed Realty Trust, Inc. BMR 05/28/2014 USA 09063H107 Annual 03/17/2014 Elect Director Alan D. Gold Mgmt For For For BioMed Realty Trust, Inc. BMR 05/28/2014 USA 09063H107 Annual 03/17/2014 Elect Director Daniel M. Bradbury Mgmt For For For BioMed Realty Trust, Inc. BMR 05/28/2014 USA 09063H107 Annual 03/17/2014 Elect Director William R. Brody Mgmt For For For BioMed Realty Trust, Inc. BMR 05/28/2014 USA 09063H107 Annual 03/17/2014 Elect Director Gary A. Kreitzer Mgmt For For For BioMed Realty Trust, Inc. BMR 05/28/2014 USA 09063H107 Annual 03/17/2014 Elect Director Theodore D. Roth Mgmt For For For BioMed Realty Trust, Inc. BMR 05/28/2014 USA 09063H107 Annual 03/17/2014 Elect Director Janice L. Sears Mgmt For For For BioMed Realty Trust, Inc. BMR 05/28/2014 USA 09063H107 Annual 03/17/2014 Elect Director M. Faye Wilson Mgmt For For For BioMed Realty Trust, Inc. BMR 05/28/2014 USA 09063H107 Annual 03/17/2014 2 Ratify Auditors Mgmt For For For BioMed Realty Trust, Inc. BMR 05/28/2014 USA 09063H107 Annual 03/17/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Capstead Mortgage Corporation CMO 05/28/2014 USA 14067E506 Annual 03/28/2014 Elect Director Jack Bernard Mgmt For For For Capstead Mortgage Corporation CMO 05/28/2014 USA 14067E506 Annual 03/28/2014 Elect Director Jack Biegler Mgmt For For For Capstead Mortgage Corporation CMO 05/28/2014 USA 14067E506 Annual 03/28/2014 Elect Director Michelle P. Goolsby Mgmt For For For Capstead Mortgage Corporation CMO 05/28/2014 USA 14067E506 Annual 03/28/2014 Elect Director Andrew F. Jacobs Mgmt For For For Capstead Mortgage Corporation CMO 05/28/2014 USA 14067E506 Annual 03/28/2014 Elect Director Gary Keiser Mgmt For For For Capstead Mortgage Corporation CMO 05/28/2014 USA 14067E506 Annual 03/28/2014 Elect Director Christopher W. Mahowald Mgmt For For For Capstead Mortgage Corporation CMO 05/28/2014 USA 14067E506 Annual 03/28/2014 Elect Director Michael G. O'Neil Mgmt For For For Capstead Mortgage Corporation CMO 05/28/2014 USA 14067E506 Annual 03/28/2014 Elect Director Mark S. Whiting Mgmt For For For Capstead Mortgage Corporation CMO 05/28/2014 USA 14067E506 Annual 03/28/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Capstead Mortgage Corporation CMO 05/28/2014 USA 14067E506 Annual 03/28/2014 3 Approve Omnibus Stock Plan Mgmt For For For Capstead Mortgage Corporation CMO 05/28/2014 USA 14067E506 Annual 03/28/2014 4 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction The Wendy's Company WEN 05/28/2014 USA 95058W100 Annual 04/02/2014 Elect Director Nelson Peltz Mgmt For For For The Wendy's Company WEN 05/28/2014 USA 95058W100 Annual 04/02/2014 Elect Director Peter W. May Mgmt For For For The Wendy's Company WEN 05/28/2014 USA 95058W100 Annual 04/02/2014 Elect Director Emil J. Brolick Mgmt For For For The Wendy's Company WEN 05/28/2014 USA 95058W100 Annual 04/02/2014 Elect Director Edward P. Garden Mgmt For For For The Wendy's Company WEN 05/28/2014 USA 95058W100 Annual 04/02/2014 Elect Director Janet Hill Mgmt For For For The Wendy's Company WEN 05/28/2014 USA 95058W100 Annual 04/02/2014 Elect Director Joseph A. Levato Mgmt For For For The Wendy's Company WEN 05/28/2014 USA 95058W100 Annual 04/02/2014 Elect Director J. Randolph Lewis Mgmt For For For The Wendy's Company WEN 05/28/2014 USA 95058W100 Annual 04/02/2014 Elect Director Peter H. Rothschild Mgmt For For For The Wendy's Company WEN 05/28/2014 USA 95058W100 Annual 04/02/2014 Elect Director David E. Schwab, II Mgmt For For For The Wendy's Company WEN 05/28/2014 USA 95058W100 Annual 04/02/2014 Elect Director Jack G. Wasserman Mgmt For For For The Wendy's Company WEN 05/28/2014 USA 95058W100 Annual 04/02/2014 2 Ratify Auditors Mgmt For For For The Wendy's Company WEN 05/28/2014 USA 95058W100 Annual 04/02/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For The Wendy's Company WEN 05/28/2014 USA 95058W100 Annual 04/02/2014 4 Require Independent Board Chairman SH Against For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Ameris Bancorp ABCB 05/29/2014 USA 03076K108 Annual 03/20/2014 Elect Director J. Raymond Fulp Mgmt For For For Ameris Bancorp ABCB 05/29/2014 USA 03076K108 Annual 03/20/2014 Elect Director Robert P. Lynch Mgmt For For For Ameris Bancorp ABCB 05/29/2014 USA 03076K108 Annual 03/20/2014 Elect Director Brooks Sheldon Mgmt For For For Ameris Bancorp ABCB 05/29/2014 USA 03076K108 Annual 03/20/2014 Elect Director William H. Stern Mgmt For For For Ameris Bancorp ABCB 05/29/2014 USA 03076K108 Annual 03/20/2014 2 Ratify Auditors Mgmt For For For Ameris Bancorp ABCB 05/29/2014 USA 03076K108 Annual 03/20/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Ameris Bancorp ABCB 05/29/2014 USA 03076K108 Annual 03/20/2014 4 Approve Omnibus Stock Plan Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction NETGEAR, Inc. NTGR 06/03/2014 USA 64111Q104 Annual 04/04/2014 Elect Director Patrick C. S. Lo Mgmt For For For NETGEAR, Inc. NTGR 06/03/2014 USA 64111Q104 Annual 04/04/2014 Elect Director Jocelyn E. Carter-Miller Mgmt For For For NETGEAR, Inc. NTGR 06/03/2014 USA 64111Q104 Annual 04/04/2014 Elect Director Ralph E. Faison Mgmt For For For NETGEAR, Inc. NTGR 06/03/2014 USA 64111Q104 Annual 04/04/2014 Elect Director A. Timothy Godwin Mgmt For For For NETGEAR, Inc. NTGR 06/03/2014 USA 64111Q104 Annual 04/04/2014 Elect Director Jef Graham Mgmt For For For NETGEAR, Inc. NTGR 06/03/2014 USA 64111Q104 Annual 04/04/2014 Elect Director Linwood A. Lacy, Jr. Mgmt For For For NETGEAR, Inc. NTGR 06/03/2014 USA 64111Q104 Annual 04/04/2014 Elect Director Gregory J. Rossmann Mgmt For For For NETGEAR, Inc. NTGR 06/03/2014 USA 64111Q104 Annual 04/04/2014 Elect Director Barbara V. Scherer Mgmt For For For NETGEAR, Inc. NTGR 06/03/2014 USA 64111Q104 Annual 04/04/2014 Elect Director Julie A. Shimer Mgmt For For For NETGEAR, Inc. NTGR 06/03/2014 USA 64111Q104 Annual 04/04/2014 2 Ratify Auditors Mgmt For For For NETGEAR, Inc. NTGR 06/03/2014 USA 64111Q104 Annual 04/04/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For NETGEAR, Inc. NTGR 06/03/2014 USA 64111Q104 Annual 04/04/2014 4 Amend Omnibus Stock Plan Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction The Children's Place Retail Stores, Inc. PLCE 06/04/2014 USA Annual 04/07/2014 Elect Director Joseph Alutto Mgmt For For For The Children's Place Retail Stores, Inc. PLCE 06/04/2014 USA Annual 04/07/2014 Elect Director Joseph Gromek Mgmt For For For The Children's Place Retail Stores, Inc. PLCE 06/04/2014 USA Annual 04/07/2014 Elect Director Susan Sobbott Mgmt For For For The Children's Place Retail Stores, Inc. PLCE 06/04/2014 USA Annual 04/07/2014 2 Ratify Auditors Mgmt For For For The Children's Place Retail Stores, Inc. PLCE 06/04/2014 USA Annual 04/07/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against The Children's Place Retail Stores, Inc. PLCE 06/04/2014 USA Annual 04/07/2014 4 Declassify the Board of Directors Mgmt For For For The Children's Place Retail Stores, Inc. PLCE 06/04/2014 USA Annual 04/07/2014 5 Amend Certificate of Incorporation to Provide Directors May be Removed With or Without Cause Mgmt For For For The Children's Place Retail Stores, Inc. PLCE 06/04/2014 USA Annual 04/07/2014 6 Change Company Name Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Polycom, Inc. PLCM 06/09/2014 USA 73172K104 Annual 04/10/2014 Elect Director Peter A. Leav Mgmt For For For Polycom, Inc. PLCM 06/09/2014 USA 73172K104 Annual 04/10/2014 Elect Director Betsy S. Atkins Mgmt For For For Polycom, Inc. PLCM 06/09/2014 USA 73172K104 Annual 04/10/2014 Elect Director Martha H. Bejar Mgmt For For For Polycom, Inc. PLCM 06/09/2014 USA 73172K104 Annual 04/10/2014 Elect Director Robert J. Frankenberg Mgmt For For For Polycom, Inc. PLCM 06/09/2014 USA 73172K104 Annual 04/10/2014 Elect Director John A. Kelley, Jr. Mgmt For For For Polycom, Inc. PLCM 06/09/2014 USA 73172K104 Annual 04/10/2014 Elect Director D. Scott Mercer Mgmt For For For Polycom, Inc. PLCM 06/09/2014 USA 73172K104 Annual 04/10/2014 Elect Director William A. Owens Mgmt For For For Polycom, Inc. PLCM 06/09/2014 USA 73172K104 Annual 04/10/2014 Elect Director Kevin T. Parker Mgmt For For For Polycom, Inc. PLCM 06/09/2014 USA 73172K104 Annual 04/10/2014 2 Amend Qualified Employee Stock Purchase Plan Mgmt For For For Polycom, Inc. PLCM 06/09/2014 USA 73172K104 Annual 04/10/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Polycom, Inc. PLCM 06/09/2014 USA 73172K104 Annual 04/10/2014 4 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction EMCOR Group, Inc. EME 06/11/2014 USA 29084Q100 Annual 04/16/2014 Elect Director Stephen W. Bershad Mgmt For For For EMCOR Group, Inc. EME 06/11/2014 USA 29084Q100 Annual 04/16/2014 Elect Director David A.B. Brown Mgmt For For For EMCOR Group, Inc. EME 06/11/2014 USA 29084Q100 Annual 04/16/2014 Elect Director Larry J. Bump Mgmt For For For EMCOR Group, Inc. EME 06/11/2014 USA 29084Q100 Annual 04/16/2014 Elect Director Anthony J. Guzzi Mgmt For For For EMCOR Group, Inc. EME 06/11/2014 USA 29084Q100 Annual 04/16/2014 Elect Director Richard F. Hamm, Jr. Mgmt For For For EMCOR Group, Inc. EME 06/11/2014 USA 29084Q100 Annual 04/16/2014 Elect Director David H. Laidley Mgmt For For For EMCOR Group, Inc. EME 06/11/2014 USA 29084Q100 Annual 04/16/2014 Elect Director Frank T. MacInnis Mgmt For For For EMCOR Group, Inc. EME 06/11/2014 USA 29084Q100 Annual 04/16/2014 Elect Director Jerry E. Ryan Mgmt For For For EMCOR Group, Inc. EME 06/11/2014 USA 29084Q100 Annual 04/16/2014 Elect Director Michael T. Yonker Mgmt For For For EMCOR Group, Inc. EME 06/11/2014 USA 29084Q100 Annual 04/16/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For EMCOR Group, Inc. EME 06/11/2014 USA 29084Q100 Annual 04/16/2014 3 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Kirkland's, Inc. KIRK 06/11/2014 USA Annual 04/16/2014 Elect Director Robert E. Alderson Mgmt For For For Kirkland's, Inc. KIRK 06/11/2014 USA Annual 04/16/2014 Elect Director Carl T. Kirkland Mgmt For For For Kirkland's, Inc. KIRK 06/11/2014 USA Annual 04/16/2014 2 Ratify Auditors Mgmt For For For Kirkland's, Inc. KIRK 06/11/2014 USA Annual 04/16/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Kirkland's, Inc. KIRK 06/11/2014 USA Annual 04/16/2014 4 Require a Majority Vote for the Election of Directors SH Against For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Express, Inc. EXPR 06/12/2014 USA 30219E103 Annual 04/14/2014 Elect Director Michael G. Archbold Mgmt For For For Express, Inc. EXPR 06/12/2014 USA 30219E103 Annual 04/14/2014 Elect Director Peter S. Swinburn Mgmt For For For Express, Inc. EXPR 06/12/2014 USA 30219E103 Annual 04/14/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Express, Inc. EXPR 06/12/2014 USA 30219E103 Annual 04/14/2014 3 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Universal Electronics Inc. UEIC 06/12/2014 USA Annual 04/17/2014 Elect Director Paul D. Arling Mgmt For For For Universal Electronics Inc. UEIC 06/12/2014 USA Annual 04/17/2014 Elect Director Satjiv S. Chahil Mgmt For For For Universal Electronics Inc. UEIC 06/12/2014 USA Annual 04/17/2014 Elect Director William C. Mulligan Mgmt For For For Universal Electronics Inc. UEIC 06/12/2014 USA Annual 04/17/2014 Elect Director J.C. Sparkman Mgmt For For For Universal Electronics Inc. UEIC 06/12/2014 USA Annual 04/17/2014 Elect Director Gregory P. Stapleton Mgmt For For For Universal Electronics Inc. UEIC 06/12/2014 USA Annual 04/17/2014 Elect Director Carl E. Vogel Mgmt For For For Universal Electronics Inc. UEIC 06/12/2014 USA Annual 04/17/2014 Elect Director Edward K. Zinser Mgmt For For For Universal Electronics Inc. UEIC 06/12/2014 USA Annual 04/17/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Universal Electronics Inc. UEIC 06/12/2014 USA Annual 04/17/2014 3 Approve Omnibus Stock Plan Mgmt For For For Universal Electronics Inc. UEIC 06/12/2014 USA Annual 04/17/2014 4 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Kodiak Oil & Gas Corp. KOG 06/19/2014 Canada 50015Q100 Annual 04/29/2014 Elect Director Lynn A. Peterson Mgmt For For For Kodiak Oil & Gas Corp. KOG 06/19/2014 Canada 50015Q100 Annual 04/29/2014 Elect Director James E. Catlin Mgmt For For For Kodiak Oil & Gas Corp. KOG 06/19/2014 Canada 50015Q100 Annual 04/29/2014 Elect Director Rodney D. Knutson Mgmt For For For Kodiak Oil & Gas Corp. KOG 06/19/2014 Canada 50015Q100 Annual 04/29/2014 Elect Director Herrick K. Lidstone, Jr. Mgmt For For For Kodiak Oil & Gas Corp. KOG 06/19/2014 Canada 50015Q100 Annual 04/29/2014 Elect Director William J. Krysiak Mgmt For For For Kodiak Oil & Gas Corp. KOG 06/19/2014 Canada 50015Q100 Annual 04/29/2014 2 Approve Ernst & Young LLP asAuditors and Authorize Board to Fix Their Remuneration Mgmt For For For Kodiak Oil & Gas Corp. KOG 06/19/2014 Canada 50015Q100 Annual 04/29/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction LHC Group, Inc. LHCG 06/19/2014 USA 50187A107 Annual 04/25/2014 Elect Director Keith G. Myers Mgmt For For For LHC Group, Inc. LHCG 06/19/2014 USA 50187A107 Annual 04/25/2014 Elect Director George A. Lewis Mgmt For For For LHC Group, Inc. LHCG 06/19/2014 USA 50187A107 Annual 04/25/2014 Elect Director Christopher S. Shackelton Mgmt For For For LHC Group, Inc. LHCG 06/19/2014 USA 50187A107 Annual 04/25/2014 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For LHC Group, Inc. LHCG 06/19/2014 USA 50187A107 Annual 04/25/2014 3 Ratify Auditors Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Orthofix International N.V. OFIX 06/19/2014 Curacao N6748L102 Annual 05/01/2014 Elect Director James F. Hinrichs Mgmt For For For Orthofix International N.V. OFIX 06/19/2014 Curacao N6748L102 Annual 05/01/2014 Elect Director Guy J. Jordan Mgmt For For For Orthofix International N.V. OFIX 06/19/2014 Curacao N6748L102 Annual 05/01/2014 Elect Director Anthony F. Martin Mgmt For For For Orthofix International N.V. OFIX 06/19/2014 Curacao N6748L102 Annual 05/01/2014 Elect Director Bradley R. Mason Mgmt For For For Orthofix International N.V. OFIX 06/19/2014 Curacao N6748L102 Annual 05/01/2014 Elect Director Ronald A. Matricaria Mgmt For For For Orthofix International N.V. OFIX 06/19/2014 Curacao N6748L102 Annual 05/01/2014 Elect Director Kathleen T. Regan Mgmt For For For Orthofix International N.V. OFIX 06/19/2014 Curacao N6748L102 Annual 05/01/2014 Elect Director Maria Sainz Mgmt For For For Orthofix International N.V. OFIX 06/19/2014 Curacao N6748L102 Annual 05/01/2014 Elect Director Davey S. Scoon Mgmt For Withhold Withhold Orthofix International N.V. OFIX 06/19/2014 Curacao N6748L102 Annual 05/01/2014 2 Accept Financial Statements and Statutory Reports (Voting) Mgmt For Against Against Orthofix International N.V. OFIX 06/19/2014 Curacao N6748L102 Annual 05/01/2014 3 Ratify Ernst & Young LLP as Auditors Mgmt For For For Orthofix International N.V. OFIX 06/19/2014 Curacao N6748L102 Annual 05/01/2014 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Alphatec Holdings, Inc. ATEC 06/26/2014 USA 02081G102 Annual 04/29/2014 Elect Director Leslie H. Cross Mgmt For For For Alphatec Holdings, Inc. ATEC 06/26/2014 USA 02081G102 Annual 04/29/2014 Elect Director Mortimer Berkowitz, III Mgmt For For For Alphatec Holdings, Inc. ATEC 06/26/2014 USA 02081G102 Annual 04/29/2014 Elect Director John H. Foster Mgmt For For For Alphatec Holdings, Inc. ATEC 06/26/2014 USA 02081G102 Annual 04/29/2014 Elect Director R. Ian Molson Mgmt For For For Alphatec Holdings, Inc. ATEC 06/26/2014 USA 02081G102 Annual 04/29/2014 Elect Director Stephen E. O'Neil Mgmt For For For Alphatec Holdings, Inc. ATEC 06/26/2014 USA 02081G102 Annual 04/29/2014 Elect Director James R. Glynn Mgmt For For For Alphatec Holdings, Inc. ATEC 06/26/2014 USA 02081G102 Annual 04/29/2014 Elect Director Rohit M. Desai Mgmt For For For Alphatec Holdings, Inc. ATEC 06/26/2014 USA 02081G102 Annual 04/29/2014 Elect Director Siri S. Marshall Mgmt For For For Alphatec Holdings, Inc. ATEC 06/26/2014 USA 02081G102 Annual 04/29/2014 Elect Director James M. Corbett Mgmt For For For Alphatec Holdings, Inc. ATEC 06/26/2014 USA 02081G102 Annual 04/29/2014 2 Ratify Auditors Mgmt For For For Alphatec Holdings, Inc. ATEC 06/26/2014 USA 02081G102 Annual 04/29/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Chico's FAS, Inc. CHS 06/26/2014 USA Annual 04/28/2014 Elect Director David F. Walker Mgmt For For For Chico's FAS, Inc. CHS 06/26/2014 USA Annual 04/28/2014 Elect Director John J. Mahoney Mgmt For For For Chico's FAS, Inc. CHS 06/26/2014 USA Annual 04/28/2014 Elect Director Stephen E. Watson Mgmt For For For Chico's FAS, Inc. CHS 06/26/2014 USA Annual 04/28/2014 2 Ratify Auditors Mgmt For For For Chico's FAS, Inc. CHS 06/26/2014 USA Annual 04/28/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Proposal Number Proposal Text Proponent Mgmt Rec Voting Policy Rec Vote Instruction Guess?, Inc. GES 06/26/2014 USA Annual 05/07/2014 Elect Director Kay Isaacson-Leibowitz Mgmt For For For Guess?, Inc. GES 06/26/2014 USA Annual 05/07/2014 Elect Director Maurice Marciano Mgmt For For For Guess?, Inc. GES 06/26/2014 USA Annual 05/07/2014 Elect Director Alex Yemenidjian Mgmt For For For Guess?, Inc. GES 06/26/2014 USA Annual 05/07/2014 2 Amend Omnibus Stock Plan Mgmt For Against Against Guess?, Inc. GES 06/26/2014 USA Annual 05/07/2014 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Guess?, Inc. GES 06/26/2014 USA Annual 05/07/2014 4 Ratify Auditors Mgmt For For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Investment Managers Series Trust By (Signature and Title)* /s/ Maureen Quill Maureen Quill, President Date August 27, 2014 * Print the name and title of each signing officer under his or her signature.
